Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 1 of 38




                  EXHIBIT "U"
     r-*
                         Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 2 of 38
                                  Case l:20-cv-01006-GHW                                                Document 75-6                                Filed 11/11/20             Page 2 of 38
ft




                                            WHITESTONE                                                                           CONSTRUCTION
                                                                                                      W                                                                    CORP.



                                                                                                                Q
                                                                                                      PRICE BREAKDOWN FORM
             PCO #098
             WT-3 Clerestory Remediation                                                                                                                                                         11/27/18



                                                                             Prime Contractor - Allowable Charges for Change Orders:


             Labor:                                                                                                                                    Hours Hourly Rate


             Local 580 Journeyman (MT)                                                                                                                  1,976        S44.65 =                   $88,228
             (Does not Include Supplemental Benefits/Payroll taxes)
             Local 79 Labor (WCC)                                                                                                                        192         $38.40 =                    $7,373
             (Does not Include Supplemental Benefits/Payroll taxes)
             Local 29, 45 Carpenter (WCC)                                                                                                                256         $52.50 =                   $13,440
            (Does not Include Supplemental Benefits/Payroll taxes)
            Local 580 Journeyman (MT)                                                                                                                   1976         $54.57 =                  $107,830
             Supplemental Benefits, Hours x Hourly Rate
            Local 79 Labor (WCC)                                                                                                                         192         $31.54 =                    $6,056
            Supplemental Benefits, Hours x Hourly Rate
            Local 29, 45 Carpenter (WCC)                                                                                                                 256        $46.91 =                    $12,009
            Supplemental Benefits, Hours x Hourly Rate


            Materials:
            Scaffolding base/roof protection material                                                                                                      1      $4,887.21 =                   $12,184
            Head connection modification material                                                                                                          1      $2,895.00
            Replacement transition material                                                                                                                1      $1,152.00
            Hardware                                                                                                                                       1       $750.00
            WT-2/WT-3 transition replacement material                                                                                                      1      $2,500.00

            Equipment:
            Knuckle boom use including required permits - 2 days                                                                                           1        $6,500 =                    $14,443
            Electric boom lift - 1 week rental                                                                                                             1        $5,280
            Scaffold rental (5% of installation + material per month) - 1 Month                                                                            1        $2,663


                                                                                                                              SUBTOTAL                                                         $234,936

                                                                                                                                                 l
                                                                                                        20% Overhead & Profit (Max.)                                                            $46,987


                                                                                                                               SUBTOTAL                                                        $308,551

                                                                                                                                 2 (if applicable)
                                                                                             5% Profit (Subcontractor work)                                                                     $15,428


                                                                                                                              SUBTOTAL                                                         $323,979


                                                                               Payroll Taxes 3 FICA, FU1 & SUI Hours - Local 580                       1,976        $10.43                      $20,610
                                                                           Payroll Taxes 3 FICA, FUI & SUI Hours - Local 20, 45                         256         $11.26                       $2,883
                                                                                Payroll Taxes 3 FICA, FUI & SUI Hours - Local 79                         192         $6.89                       $1,323
                                                                                        (Docs not Include Supplemental Benefits/Payroll taxes)



                                                                                        Workers Compensation 4 Hours x Hourly Rate
                                                                                        (Does not Include Supplemental Benefits/Payroll taxes)



                                                                               Premium Portion of Overtime 5 Hours x Hourly Rate

                                                                                                                        GRAND TOTAL                                                            $348,794

             Prime Contractor work only.
           2 An additional 5% is allowed over and above sub-contractor costs.
           3 Payroll taxes W/O, O &. P consist of FICA and federal and stale unemployment taxes.
           * Workers Compensation W/O. O & P
Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 3 of 38
   Case l:20-cv-01006-GHW                                              Document 75-6                          Filed 11/11/20             Page 3 of 38




                                                              Metro-Tech Erectors Corp.

                                          58-02 .Maspeth Avenue, Maspeth NY 11373'' Tel 718-366-3024               * Fax 347-507-1990




                                                                             PRICE BREAKDOWN FORM
       PCO #098
      WT-3 Clerestory Remediation                                                                                            11/27/18


                                                                               Prime Contractor - Allowable Charges for Change Orders:


      Labor:                                                                                                      Hours Hourly Rate
      Metro-Tech Erector's Corp.
      Local 580 Journeyman                                                                                        1,976       $44.65 =         $88,228
      (Does not Include Supplemental Benefits/Payroll taxes)
      Local 1281 Glaziers                                                                                             0       $44.70 =             $0
      (Does not Include Supplemental Benefits/Payroll taxes)
      Local 580 Journeyman                                                                                        1,976       $54.57 =        $107,830
      Supplemental Benefits, Hours x Hourly Rate
      Local 1281 Glaziers                                                                                             0       $41.39 =             $0
      Supplemental Benefits, Hours x Hourly Rate
     Local 1 Journeyman                                                                                               0       $53.67 =             $0
      (Does not Include Supplemental Benefits/Payroll taxes)
     Local 1 Journeyman                                                                                               0       $27.64 =             $0
     Supplemental Benefits, Hours x Hourly Rate


     Materials:




     Equipment:




                                                                                              SUBTOTAL                                       $196,059

                                                                                                              1
                                                                        20% Overhead & Profit (Max.)                                          $39,212


                                                                                              SUBTOTAL                                       $235,270


                                                           5% Profit (Subcontractor work) 2         arP),cabl=)

                                                                                              SUBTOTAL                                       $235,270



                                             Payroll Taxes 3 FICA, FUI & SUI Hours - Local 580                    1,976       $10.43          $20,610
                                                Payroll Taxes 3 FICA, FUI & SUI Hours - Local 1                      0         $9.89               $0
                                                              3
                                           Payroll Taxes J        FICA, FUI & SUI Hours - Local 1281                 0         $9.44               $0
                                                       (Docs not Include Supplemental BcneGts/Payroll taxes)                                       $0


                                                       Workers Compensation 4 Hours x Hourly Rate
                                                       (Does not Include Supplemental Benefits/Payroll taxes)



                                             Premium Portion of Overtime 5 Hours x Hourly Rate

                                                                                           GRAND TOTAL                                       $255,880

    1 Payroll taxes W/O, O & P consist of FICA and federal and slate unemployment taxes.
    2 Workers Compensation W/O, O <fc P
    3 Premium overtime W/O, O & P must have written CUNY approval/authorization.
    4 Overtime, shift work and weekend work excluded
Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 4 of 38
  Case l:20-cv-01006-GHW       Document 75-6      Filed 11/11/20   Page 4 of 38




 WHITESTONE                                         CONSTRUCTION
                                  W.                                          CORP.


                                   C

            Supporting Documents




                 50-52 49th STREET, WOODSIDE, NY 1 1377-7423

         TEL: (718)392-1800 FAX: (718) 392-6262   www.whitestonecc.com
            Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 5 of 38
                 Case l:20-cv-01006-GHW              Document 75-6          Filed 11/11/20        Page 5 of 38



               WHITESTONE                                                      CONSTRUCTION
                                                         W.                                                       CORP.


                                                          C
                            WCC PCO #098-WT-03 Clerestory Remediation - Change Order Narrative


WCC PCO #098 includes supply and installation of new components for WT-3 Clerestory head anchors between D/9.1 and
D/13.3 to accommodate new auditorium roof deflection design criteria. Said remediation to existing facade is caused by
omission of new auditorium roof deflection design criteria prior to MCN, fabrication and installation of WT-3 clerestory, and
subsequent untimely issuance of said criteria in RFI 1130 response after fabrication and installation was completed.


Facts/Notes:


    1.   Shop Drawing Submittal 084413-020-02 MCN and related Calculation Submittal 084413-020.001-02 MCN were
         approved February 23, 2015. Said submittals clearly detailed capacity of system to accommodate movement. No
         corrections, obvious and unambiguous or otherwise, were noted on these MCN shop drawings or calculations
         pursuant to accommodation of differential building movement. Cover Letter issued by PEA's faqade consultant ALT
         Limited with the aforementioned MCN shop drawing submittals clearly indicated only two items of "Major
         significance" and that "There are other minor comments, but these should not require resubmission," underscoring
         that no obvious and unambiguous corrections were noted pursuant to ability of system to accommodate movement.


   2.    Fabrication and installation of WT-03 clerestory proceeded per MCN disposition. Said work was completed December
         2016.


   3.    RFI 1130 returned January 30, 2017 issued new relative movement design criteria between the auditorium
         and academic building after the faqade was fabricated and installed per MCN submittals, causing
         WCC's PCO #098.


   4.    013300 AA. Defines Submittals marked "Make Corrections Noted": submittals which require only a minor of amount
         of correcting will be marked "Make Corrections Noted". This mark shall mean that checking is complete and all
         corrections are obvious without ambiguity. Fabrication will be allowed on work marked "Make Corrections Noted"
         provided such action will expedite construction and noted corrections is adhered to. If fabrication is not made strictly
         in accordance with corrections noted, the item shall be rejected in the field, and the Contractor will be required to
         replace such work in accordance with corrected submittals and at their own expense.


   5.    Commonly accepted definitions of "corrections," "obvious," and "ambiguity" are attached for clarity.


   6.    These MCN submittal dispositions provided WCC with approval to proceed to fabrication and installation in
         accordance with said submittals, without risk of having to make changes to the installed work without compensation
         for said changes, which are caused by new design criteria issued after the submittal was approved and the work was
         installed.




                                     50-52 49th STREET, WOODSIDE, NY 1 1377-7423
                           TEL: (718) 392-1800 FAX: (718) 392-6262           www.whitestonecc.com
Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 6 of 38
   Case l:20-cv-01006-GHW                   Document 75-6           Filed 11/11/20      Page 6 of 38


        T.    In   submittals   requiring   manufacturer's   literature,   provide   complete    installation
              instructions for specified product and any associated miscellaneous material required to
              complete construction.


        U    The submission of any material, or article, as the equal of the materials or articles set
             forth in the specifications as a standard shall be accompanied by cost information,
             illustrations, drawings, descriptions, catalogs, records of tests, samples and any other
             information for both the specified item and the potential substitute item essential for
             judging, the quality and the materials, finish and durability of that specified as standard,
             as well as information indicating satisfactory use under similar operating conditions.

    V        Identify   each    submission by    the   Submission    Control Number      assigned    on   the
             Submission List.     The control number shall be clearly written on the upper right hand
             corner of each catalog cut, incorporated into the title block of all shop drawings,
             included on all transmittals, and on identifying labels affixed to all samples. Items not
             submitted in this fonnat will be rejected without review.

    W.       In the event that all or any portion of a submission is rejected due to nonconformance
             with packaging and labeling requirements, or for any other reason, the Contractor shall
             tender a new submission conforming to contract requirements within (10) ten
             consecutive calendar days, calculated from the submission's rejection date. In no event
             shall the Contractor be permitted to tender submissions beyond the dates contained in
             the approved Submissions schedule without written approval of the CM.

    X        Disapproved submissions are to be returned to the Contractor directly.


    Y        No work shall be fabricated, manufactured, or installed from shop drawings stamped
             "Revise and Resubmit" or "Rejected", and such shop drawings shall be corrected and
             resubmitted by the Contractor until accepted by the Architect. At least one complete set
             of "No Exceptions Taken" and/or "Make Corrections Noted" shop drawings shall be
             kept at the site in the Contractors field office for reference at all times.       "Revise and
             Resubmit" or "Rejected" shop drawings shall not be permitted at the site.


    Z.       Submittals marked "No Exceptions Taken": submittals which require no corrections by



    AA.      Submittals marked "Make Corrections Noted":          submittals which require only a minor
             of amount of correcting will be marked "Make Corrections Noted".             This mark shall
             mean that checking is complete and all corrections are obvious without ambiguity.
             Fabrication will be allowed on work marked "Make Corrections Noted" provided such
             action will expedite construction and noted corrections is adhered to.       If fabrication is
             not made strictly in accordance with corrections noted, the item shall be rejected in the
             field, and the Contractor will be required to replace such work in accordance with
             corrected submittals and at their own expense.


             Submittals marked Revise andResubmit' or Tlejectem: when submittals are contrary
             to contract requirements or too many corrections are required, they will be marked
             "Revise and Resubmit" or "Rejected".         No work shall be fabricated under either of
             these marks. The Architect shall list the reasons for rejection on the submittals or in the
             transmittal letter accompanying their return.      The submittals must be corrected and
             resubmitted for approval within ten (10) business days.

 1.07        SUBMISSION REQUIREMENTS, GENERAL


    A.       General:



City Tech Academic Building                                                SUBMITTAL PROCEDURES
Brooklyn, New York                                                                              01 33 00-5
Contract No. NY-CUCF-01-08                                                                  June 12, 2012
                                Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 7 of 38
                                      Case l:20-cv-01006-GHW                           Document 75-6                 Filed 11/11/20                Page 7 of 38
     £ie    gdt     VievK   Ffctory   Bookmarks    loots

.1         Correction { Definition of Correc   X
                                                   c
                     e      d>    -            +               ® A httpsr/Avww.tnerilam-webster.com/dlcHonai            0    ••• © ft             C? Search                     lll\     CO   =

                                                           JOINMWU   GAMES      BROWSE THESAURUS          WORD OF THE DAY   VIDEO     WORDS AT P LAV       FAVORITES
                                                                                                                                                                            ® (*) © <§)
           Merriam-j                  SINCE 1828                                                                                                                                       k*.
            Webster/
                                                               DICTIONARY                   THESAURUS



                                                                      GIVE JOYFULLY
                                                                                                                                              ^ESPRESSO

                                                    A                 30o/oOFF ALL MACHINES'
                                                                      ENDS 12/31. *S«t nosprotjo.com for details.
                                                                                                                                                  SHOP NOW




                    correction                                       noun
                                                                                                                                               ^ESPRESSO
                    correction | \ka- 'rek-shen CD
                                                                                                                               GIVE JOYFULLY




                                                                                                                                                          1
                    1       : the action or an instance of correcting: Sych as                                                 zoz
                                                                                                                               ALL MACHINES"




                            b     : REBUKE, PUNISHMENT
                                                                                                                                    Ends 12/31.

                            c    : a bringing into conformity with a standard                                                                          ... —




                            d    : NEUTRALIZATION. COUNTERACTION
                                 // correction of acidity
                                                                                                                                        WORD OF THE DAY


                   2        : a decline in market price or business activity following
                            and counteracting a rise
                                                                                                                                     hark back®
                   3        a    : something substituted in place of what is wrong
                                                                                                                                to return to or remember
                                 // marking corrections on the students' papers                                                               (something)

                            b    : a quantity applied by way of correcting (as for
                                 adjustment of an instrument)                                                                Get Word of the Day dally email!

                                                                                                                             Yoiir e1— a : : address           SUBSCRIBE
                   4        : the treatment and rehabilitation of offenders through a
I                           program involving penal custody, parole, and probation
c

                            also : the administration of such treatment as a matter of
                            public policy — usually used in plural                                                                  TEST YOUR VOCABULARY
C

                                                                                                                            December 2018 Words of the Day
                                                                                                                                                   Quiz
)

\
                                Other Words from correction
                                                                                                                                              Which is s synonym of
                                                                                                                            bJi               canorous?
E
                        ® Synonyms                                                                                                    angry                      regal



                                More Example Sentences                                                                          thin-skinned        J[         melodious    ]


                                Learn More about correction                                                                                   Test your visual vocabulary
                                                                                                                                              with our 10-question
                                                                                                                                              challenge!                                      d
                            Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 8 of 38
                                 Case l:20-cv-01006-GHW                    Document 75-6                Filed 11/11/20                      Page 8 of 38

         Correcting I Definition of Cwre:' X I
                                   IOCS
     f     ">       d                                © A https://www.rnerriam-webster.com/diction0'        0                0 tt             Search                           WW   0   =

                                                 JOIN MWU   GAMES   BROWSE THESAURUS      WORD OF THE DAY       VIDEO          WORDS AT PLAY       FAVORITES
              •3                                                                                                                                                          ©0©#
         Memam-]                SINCE 1828                                                                                                                                         v
         ^Webster/
                                                      DICTIONARY              THESAURUS



                                                                                          THE 201 8
                                                                                           RANGE ROVER EVOQUE
                                                                                          S359/M0* uaraii«ovt>i
                                                                                                                                             ABOVE t BEYOND
                                                                                            > REQUEST A QUOTE




                    correct verb                                                                                     THE 2018
                                                                                                                     RANGE ROVER EVOQUE
                 correct | \ks-'rekt CD \
                                                                                                                     S359/M0*                            ABOVE i BEYOND
                                                                                                                     : ia u tern s» uoWHi
                 corrected; correcting; corrects
                                                                                                                      > REQUEST A QUOTE



                 Definition of correct (Entry 1 of 2)


                        a    : to make or set right : AMEND


                             //The editor corrected the author's manuscript.

                        b    : COUNTERACT, NEUTRALIZE
                        s_//co/Tpqj^ianTTfuh^endencv____
                                                                                                                                 WORD OF THE DAY

                        c    : to alter or adjust so as to bring to some standard or
                             required condition
                        ^/TcorrecrTlens^^                                                                                   hark back©
                             It She's having surgery to correct her vision.
                                                                                                                          to return to or remember
                                                                                                                                       (something)
                2       a    : to discipline or punish (someone) for some fault or
                             lapse
                                                                                                                    Get Word of the Day daily email!
                             // ... I was most rude then. Only a small boy. Sir, and I
                             was corrected for it, I assure you, by my father ...                                    Your er-s        add'rEs         SUBSCRIBE


                             — Rexjngamells                 _ ^     _______

                 J'     b    : to point out usually for amendment the errors or
                 r"         faults of
                                                                                                                           TEST YOUR VOCABULARY
                    ^-"'^^/Tsbt5r                      .




                                                                                                                    December 201 8 Words of the Day
                                                                                                                                            Quiz


                correct adjective
                                                                                                                EZS
                                                                                                                V.
                                                                                                                                      Which is a synonym of
                                                                                                                                      canorous?

                Definition of correct (Entry 2 of 2)
                                                                                                                [        thin-skinned        |f         angry
                                                                                                                                                                          J
                1       : conforming to an approved or conventional standard
                        // correct behavior                                                                                   regal          J^       melodicus           j


                2       : conforming to or agreeing with fact, logic, or known
                                                                                                                                      Test your visual vocabulary
                        truth                                                                                                         with our 10-questior
                        //a rnrrort rocnnnco                                                                                          challenge!                                       d


(J
                             Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 9 of 38
                                     Case l:20-cv-01006-GHW                            Document 75-6                 Filed 11/11/20                        Page 9 of 38
                                                                                                                                                          mmmm

     Pie    £tit   View    rtgtory   Bootonarks   look   Help                                                                                                                                          .-lnl,xi I
       •   Obvious | Defimtjon of Obvious b   X    +                                                                                                                          is*


                                                                 0 A https://vAvv,. merriamnvebster.com/dictlona        0        *" 0                     C« Search                            Ill\   ED   =
      4-      -»    e      at    -     iw* +

                                                         JOIN KUVU     GAMES     BROWSE THESAURUS      WORD OF THE DAY       VIDEO         WORDS AT PLAY           FAVORITES
                                                                                                                                                                                           ©00©
                             *
           Merriam-                  SINCE 1828                 Bli
I           Webster
I'                         4                                      DICTIONARY               THESAURUS



                                                                                                        THE 2018
                                                                                                        RANGE ROVER EVOQUE
                                                                                                        S359/MO*       : mgvt* i
                                                                                                                                                             ABOVE t BEVOAD
;
                                                                                                         > REQUEST A QUOTH




                    Ol)VI OllS adjective                                                                                         THE 2018
                                                                                                                                 RANGE ROVER EVOQUE
                    obvi-ous | \ ab-ve-as <3) \
                                                                                                                                 S359/MO*                                ABOVE t BE VOXO
                                                                                                                                 L EA IE A OB 21 M3KTW1




                    Definition of obvious                                                                                         > REQUEST A QUOTE

t;
                    1      archaic : being in the way or in front                                                                 t :
                                                                                                                             N
                    2      : easily discovered, seen, or understood -<
                          _/^t^^a^>o^v/o>(vs^hajs^th^                      Tantwoddng out.

                           // She stayed for obvious reasons.
                                                                                                                                                                               hm
                                                                                                                                               WORD OF THE DAY

                        © Other Words from obvious
                                                                                                                                          hark back®
                        © Synonyms & Antonyms
                                                                                                                                        to return to or remember
                                                                                                                                                     (something)
I                       4, Choose the Right Synonym

                                                                                                                                 Get Word of the Day dally email!
                        © More Example Sentences
                                                                                                                                  '0 J» 6 — 3       2dD'6:S            SUBSCRIBE



                                Learn More about obvious


                                                                                                                                        TEST YOUR VOCABULARY

                    Other Words from obvious
                                                                                                                                 December 2018 Words of the Day
                    obviousness noun                                                                                                                        Quit



                                                                                                                                                     Which is a synonym of
                                                                                                                                                     canorous?
                    Synonyms & Antonyms for obvious
                    Synonyms                                                                                                            melodious             J^          regal
                                                                                                                                                                                           J

                    apparent, bald, bald-faced, barefaced, bright-line, broad,                                                              angry            J^       thin-skinned
                    clear, clear-cut, crystal clear, decided, distinct, evident, lucid,
                    luculent. luminous, manifest, nonambiguous, open-and-shut,
                    palpable, patent, pellucid, perspicuous, plain, ringing,                                                                  ?J| Test your visual vocabulary
                                                                                                                                              H| with our 10-question
                    straightforward, transparent, unambiguous, unambivalent.
                                                                                                                                              M challengel                                                   d
                              Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 10 of 38
                                        Case l:20-cv-01006-GHW                               Document 75-6                     Filed 11/11/20                      Page 10 of 38
                                                                                                                           rnmmrnm
        Fie    Edt     View   history    Bookmarks       Took   Hdp                                                                                                                                        =131.*!
    •         Ambiguity { Definition of Ambigu   X        +
                                                                                                                                                   mmm
        <-             Cf     ft     -     iM*       +                © A https://www merriam-webster.com/dictjont                   (f|       -** 0 ^            C? Search                      m\   go      =

                                                                JOIN MWU    GAMES      BP.OWSE THESAURUS         WORD OF THE DAV           VIDEO       WORDS AT PLAY       FAVORITES
                                                                                                                                                                                             ©00®
              Mcrnam-                   SINCE 1828                      m
              Webster
I                              A                                      DICTIONARY                  THESAURUS


t                                                                                                                                                                               IaH
                                                                             GIVE JOYFULLY
                                                         l\                                                                                                    ^ESPRESSO
t
                                                                             300/oOFF ALL MACHINES'                                                               SHOP NOW
                                                                             ENDS 12/31. "See nespicsso.com for details.
                                                                                                                                                                                   J




'
                       ambiguity                                         noun                                                                                                                >
i
                                                                                                                                               Starts fast,
                       anrbi'gti'i-ty | \,am-ba- gyu-a-te © 1
                       plural ambiguities


I
                       1      a      : the quality or state of being ambiguous especially in
I
                                     meaning
I                                                        'O

                                     interpretations.
                                                                                                                                               Q chromebook

                              b     : a word or expression that can be understood in two
                                     or more possible ways : an ambiguous word or
                                     expression                                                                                                         WORD OF THE DAY




O                     2       : UNCERTAINTY
                                                                                                                                                       hark back®
                                                                                                                                                  to return to or remember
                                                                                                                                                               (something)
                                  Synonyms & Antonyms
                                                                                                                                               Get Word of the Day dally emalll

                           i, Where Ambiguity Comes From                                                                                       • :j'     a!' sd O's si         SUBSCRIBE




                                  More Example Sentences

                                                                                                                                                   TEST YOUR VOCABULARY
                                  Learn More about ambiguity
                                                                                                                                               December 2018 Words of the Day
                                                                                                                                                                    Quiz


                      Synonyms & Antonyms for ambiguity
                                                                                                                                                               Which is a synonym of
                      Synonyms                                                                                                                                 canorous?
                                                                                                                                           !——     —     A
                      ambiguousness, darkness, equivocalness, equivocation,
                      inscrutability, inscrutableness, murkiness, mysteriousness,
                                                                                                                                           ^       melodious         J|       thin-skinned
                      nebulosity, nebulousness, obliqueness, obliquity, obscurity                                                                      regal                     angry

                      opacity, opaqueness


                      Antonyms                                                                                                                                 Test your visual vocabulary
                                                                                                                                                               with our 10-question
                      clarity, clearness, obviousness, plainness                                                                                               challenge!                                      J
                           Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 11 of 38
                                 Case l:20-cv-01006-GHW                            Document 75-6               Filed 11/11/20               Page 11 of 38
    Fte    gdt   Wew   rfctory   gookrarks   loots   Hdp                                                                                                                              JBjxJ
          Ambiguous j Definrbon of Ambig- X | +
                                                                                                                                                                               BHm
                                                                                                                                                           ~      1:
    <r      -»   e     <it   -           +                 | © ft httpst'/wwv. merriam-webster.com,'dictions     0       *** © <1          0? Search                                 (D   =

                                                     JOIN MWU       GAMES    BROWSE THESAURUS      WORD OF THE DAY   VIDEO      WORDS AT PLAY        FAVORITES
                                                                                                                                                                           000®
          Merriam-               SINCE 1828
          Webster
                       4                                     DICTIONARY                THESAURUS




                                      Sails an UjtujusiI                                                                                  Try now


                                      Join us for Hour of Code                                                                                       Google




                 ambiguous adjective                                                                                                                                   r>x


                 am-big-u-ous | \am-bi-gy0-w0s © \
                                                                                                                         Cstie m
                                                                                                                         Vi«s«a(                           A
                                                                                                                         Ulsgtiwery                            O       !


                 1     a     : doubtful or uncertain especially from obscurity or                                        Join us for Hour of Code

                             indistinctness

                                                                                                                              Try now

                       b     : INEXPLICABLE
                                                                                                                                                                 Google

                 2     : capable of being understood in two or more possible
                       senses or ways

                       //an ambiguous smile                                                                                      WORD OF THE DAY
                       //an ambiguous term


o                      // a deliberately ambiguous reply
                                                                                                                              hark back©
                                                                                                                            to return to or remember
                                                                                                                                        (something)

                           Other Words from ambiguous
                                                                                                                         Get Word of the Day daily email!

                           Synonyms & Antonyms                                                                           Voursms        add-ess        SUBSCRIBE




                           Choose the Right Synonym

                                                                                                                             TEST YOUR VOCABULARY
                           Ambiguous vs. Ambivalent
                                                                                                                         December 2018 Words of the Day
                           More Example Sentences                                                                                            Quiz



                           Learn More about ambiguous                                                                                   Which is £ synonym of
                                                                                                                                        canorous?


                                                                                                                     ^      thin-skinned      j£         angry




                 Other Words from ambiguous                                                                          c          regal         J[       melodious           ]

                 ambiguously adverb

                 ambiguousrtess noun                                                                                                    Test your visual vocabulary
                                                                                                                                        with our 10-question
                                                                                                                                        challenge!                                        zi
     Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 12 of 38
            Case l:20-cv-01006-GHW                 Document 75-6       Filed 11/11/20       Page 12 of 38




    Sciame                           Construction Managers
                                     Consultants
                                                                                  RFI Transmittal

    WHERE BUILDING IS AN ART         Builders

    Sciame Construction, LLC   | 14 Wall Street 2nd Floor New York NY 10005 United States


    PROJECT:                CUNY New Academic Building                  DATE SENT:              1/23/2017
                            CUN-901
                                                                        RETURN BY:              1/30/2017

    SUBJECT:                1130 - Design Movement between              RFI ID:                 1130
                           the Auditorium and Main Building

    TYPE:                   RFI                                         TRANSMITTAL ID:         13818

    PURPOSE:               To Answer                                    VIA:                   Info Exchange

    QUESTION:               In reviewing submittal 084426-007-01^he Design Team included a
                            comment that "The structural adegudcy of this anchor and the relative
                            movements between aiKlttefi-wm'roof and main building still has not been
                           submitted."      Please define what the relative movement between the
                           auditorium roof and main building is pe~ design so that Whitestone can
                            provide Yuanda with that information for analysis to ensure that the
                           design movement was adequately addressed in the facade design.

    SUGGESTION:

                         1. SHOP DWG SUBMISSION NUMBERS MUST BE IN SEQUENCE OF THE
                         PREVIOUS SUBMISSIONS.
                         2. THE CONCERN WAS PREVIOUSLY NOTED IN 2014 UNDER
    FROM                 SUBMITTALS 084413-020-01 AND 084413-020-02 ON SHEETS D328, D329,
o        NAME
                         D331 AND Y52 TO VERIFY A LARGER MOVEMENT JOINT TO
                         ACCOMODATE ROOF DEFLECTIONS. THE NOTE WAS ALSO INDICATED
                         ON RFIS 1033 AND 1033R1.
         Dan Dillon                                                                                        I00
                         3. REFER TO ATTACHED ESTIMATED ROOF DEFLECTIONS BY WSP.
                         NOTE: WSP CLARIFIED 50% OF THE SDL HAS ALREADY OCCURRED AND
    TO                   THAT FIGURE CAN BE REDUCED. EVEN WITH THE 50% REDUCTION OF
                      THE SDL DEFLECTION, WE BELIEVE THE CONTRACTOR'S HEAD
         NAME
                      ANCHOR DETAIL MAY NOT ACCOMODATE THE ESTIMATED ROOF

         Dan Grimaldi DEFLECTIONS.                                                                         3279
                      4. REFER TO ASK- 266 FOR SUGGESTION FOR THE HEAD ANCHOR
                         DETAIL TO ACCOMODATE POTENTIAL MOVEMENT.
      Juan Mejia                     r CI Ml 13   LCI3U HOII                                  i-1   JJJ ! 483
                                                               n.com

                                                               m.no@perkinseastman.
         Mindy No                   Perkins Eastman                                           (212) 353-7366
                                                               com

                                                               P.CHEEVERS@perkinsea
         Paul Cheevers              Perkins Eastman
                                                               stman.com




    COPIES:


    Adam Giusti                           (Sciame Construction, LLC)
    Athena Sounds                         (Sciame Construction, LLC)
    Christina James                       (Sciame Construction, LLC)
    Dan Dillon                            (Sciame Construction, LLC)
    Freddy Whitney                        (Sciame Construction, LLC)
    Harold Lander                         (Sciame Construction, LLC)

                                                                                                       Page 1 of 2
Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 13 of 38
    Case l:20-cv-01006-GHW   Document 75-6    Filed 11/11/20     Page 13 of 38



                                                           RFX Transmittal
                                                         DATE:
                                                                          1/23/2017
                                                           ID:                   13818

Jamie Fundinger         (Sciame Construction, LLC)
Joseph Asante           (Sciame Construction, LLC)
Lily Chen               (Sciame Construction, LLC)
Luis Medina             (Sciame Construction, LLC)
Michael Pombo           (Sciame Construction, LLC)
Ryan Murphy             (Sciame Construction, LLC)
Sean Smith              (Sciame Construction, LLC)
Timothy Keating         (Sciame Construction, LLC)




                                                                         Page 2 of 2
       Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 14 of 38
         Case l:20-cv-01006-GHW Document 75-6 Filed 11/11/20 Page 14 of 38




                                                                          "1 I                                                                                                                                                                            DO
                                                                                                                                                                                                                                                                   I                          *


                                                                BJ                   II                                                                                                                                                                            -     O

                                                                     mi                              ji»                    i' .i!                         diiJ,                          - i.Jj.i fj ,$!§ ?j Iff | $                                                                                 5


                             il ilh; i'ili, t r-J—il:                                £               I liiiiyi II! 1! Illi ii! III! ill II IM II                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                  ill
                                      <M>                 'S             ®           i -l                            :=) ?>                       cs,                                                                                                                                                 ~1

                                                                                                       ——-
                                                                                                                                               -<7
                                              L:-

                                                                  '>: :      ;u;i«K£                                                                                                                                                                                                     g
                                          i T Hi* j i / * . I-*         •: r— ™-| -Tj i»i'             ;                                 '2-r"73~r~-: • r-r

                                                          !             « if *                P !f f                                 »                        »                                   «         i I
                                          il
                         .



                         c
                                                          I             ! " I                                                                                          ?
                                                                                                                                                                       .                          I         f                                                          o       ll|2
                                                    [TV
          5)
                                                t               °                        a- -5- - gad r™rnr
                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                       sgiisf
                                                                                                                                                                                                                                                                       QOSgg?
                                                                                                                    i Ji         •
                                                                                                                                                   I                                          I                                                                        I— I— o 2 a o
          x              •l
                                                                                                       2i!                                                                                    V VaSs-j:     ,T_
                                                                                                                                                                                                                  .



                                                                                                                                                                                                                                                 s?
                                                                                                                                                                                                                                                                   lapii
                                          ! M|t Ji|' fj m»                               pr"                           :d\                         1                                                                                                                   F^PlI
                                                                                                                                                                             i

                                                                ilC ' 11 • , ,
                                                                                                                                                                                                      -
                                          RE*
                                                                                                                                                                                                                                       . if-
                                                                                                                                                                                                            jl
                                                                                                                                                       I                                                                                                                           CO U- LJ

                                  >i
                                                                                                                                                                             "
                                                    o-                                                                                                                                                                                 |




                                                                                                                                                                                                                                       i
                                                          B
                                                 =xs- r
                                                            |            >©-%- GKI/- -X>-                                                                                  j..v„              "
                                          I *o-
                                            i
                                 o-                         .            ,r->-Q-         :•-•-                - ft*-' -J.                                  .- 0- ii-.-                                           b-
        ©- +                                                                                                                                                                                                                           1.

                                                    if f


        (j»)             T
                                 \>
                                          ^T^ar-


                                      if ai
                                                                SPWHFFre
                                                                (.         Sr 1>W- > <ir fr S-'i                                                           '> .."j j S
                                                    ; »
     tik                                                        it.
                                                                 \
                                                                    '        i f         ?i
                                                                                                 -ix-
                                                                                                   i
                                                                                                       -
                                                                                                      i.                   I.
                                                                                                                                             V'. IcJ.:
                                                                                                                                                  t  >                 i         >
                                                                                                                                                                                          !
        °.           H
                                                :ror|W' V- V- (i>- <3~i <!!=- - !i29t tST si. 0-b-
                                                                                                                                                           . . Sr-i                           -*' L~                                   E<0
o                    ^%=cu—
                                 O.




                                                                                                       *C tl.                        \
                                                                                                                                              :                               h
                                                                                                                                                                                              -
                                                                                                                                                                                                            rl
                                  j
    —
                                                                                         4-^ " c-2-"                "r.' — VTiX                                                                                   -        5J
    Actu- 0*2-
              e-V
                                      -


                                      R                 t
                                                                                                                                                                 » Jt'^i r.                                                                                            25
                                                                                                                                                                                                                                                                       w w




                                      CdFnti—r                                                                         *        _             t-
                                                                                                                                                           LLjJu.i - llllllii 'M                                           H 1
                                                                                                                                                                                                                                                                       23

                                                                                                                                                                                                                                                                           !
                                                                                                                                                                  }>
                                                                                                                                                                                                                                                  I
        ° "




        ?•
               /j
                    r

                     V
                                      f      T       =i                      •           ' iwSV'Ol"
                                                                                         A— - a t"
                                                                                                                                                                                                                          n
         L.Ofi
                                                                                         Au.-                                                                                         Arrcrf^u = - 3                           /
                                                                                                                                                                                      Aj.pus ~< T-S'

         1> r                                                    H-+-                5
                                                                                                                                                                             V -&Dt -CWfleeiL^ 5-Tf—6^ = £>
                                                                    2
                    »;
                                                                                                                                                                                     Si

                                                                                                                                                                                                                                                                               sis;
                                                       -tH-
                                                                                                              ~!l     ^                                                      bb1"                                         w-



                                                                           s—-^i                                                                                                     i
                                                                                                                                                                                                                                                      ""Pi
                                                                                                -3
                                                                                                              t                 rJMJi                                                                                 if
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                   I ""It
                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                      BrfJi™
                                                                                                                                                                                                                                                                               ! 11
                                      !                                            11         U .-< *a^»»
                                                                                                                                             r^.r •***

                                                                                                                                                                  :i
                                                                                                                                                                                                                                   V4 -a- ifiijr-




                                                                                                                                                                                                                               -'V" h
                                                                                                                                                                                                                                                      M
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                               5 III
                    1_                t                             M
                                                                          m- ffnv*



                                                                                   H
                                                                                                     -* l;
                                                                                                                                H-       -
                                                                                                                                              Ii             i
                                                                                                                                                                  —         H—
                                                                                                                                                                                              L.J.-                        •l --u. -                  —
                                                                                                                                                                                                                                                      ''' —
                                                                                                                                                                                                                                                                               i 111
                                                                                                                                                                                                                                                                               E$mM
                                                                                                                                                                                                                                                                               f


                                                                                                       * -«
                                                                                                                                                                                                      73T                                  jFS        "f- M-nr -


                                      1
                                      *                          (£)             (s-                                            =}
                                                                                                                                                                                                                      ®
                                          Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 15 of 38
                                                                                          o


                               -
                               II
                                                         1-                                                                  -                   1"
         If                    II
                                                                                                                             IJ                                                  o
                                                                                                                             I                                                   £3
              L                ;<
                                                                                                           ''                                                                    CO
5   ©     J.
                               I
                               I
                                                                                          kj<   JOl
                                                                                                [k_S
                                                                                                                             I
                                                                                                                                                                           Jh,
                                                                                                                                                                                 CD

                                                                                                                             I
         f                     I
                                                                                                                             I
                                                                                                                                                                                 N>
          ?                                                                                                                                                                      O
          '                                              I                                                                                                                       o
              I,                                                             j ,                           '                                                                     <
                                    x:                   •L.                                                                      v>                                             o
                                                                             T
                                         Tc
                                                                                                                                                                                 i->
         v*~N                                                                                          L                               tr                                        o
                                                                                                                                                                                 o
                                                                                                                                                                                 CD
                                              alum frame                                                                                                                         O
                                              ribs for                                                                                       alum frame                          i
                                                                                                           f                                 ribs for                            §
                                              support
         }                                                                                                 /
                                                                                                                                       /
                                                                                                                                             support                             o
                                                                                                                                                                                 o

                                                                                                                                                                      V:         o
                                                                                                                                                                                 c.
         It            h
                                                         movement                                                                                                                3
                                                                                                                                                                                 CD
        Ifw                                                                                                     T,
                                                                                                                                                movement
        I L !                                            slot                                                                                                                    i—K


        Hff                                                                                            i'H                                      slot                             -vl
                                                                                                                                                                                 cn

         iU                                                    Structural silicone
                                                                                          te               I                                                                     cn



ppIS s n                                                       joint may need to
                                                               accommodate
                                                                                          mmm
                                                                                                                                                                                 H
                                                                                                                                                                                 CD
                                                                                                                                                                                 Cl
                   i
                                                               forces from                                                                         Structural silicone
                                    i
                                                               cantilevered reaction                                                               joint may need to
                                                                                                                                                                                 i—*

                                                                                                                         :           >nt           accommodate
                                                                                                                     i ium'i           irj                                       ro
                                                                                                                                                   forces from                   o

                           J                                                                                                                       cantilevered reaction         "0
                                                                                                                                                                                 fu
                                                                                                                                 *                                               CQ
                                                                                                                     r                                                           CD
                                                                                                                                                                                 i-1
                                                                                                                                                                                 cn

                                                                                                                                                                                 o

                                                                                                                             111                                                 00
                           V                                          Gasket instead of                                      *
                                                                                                                                             —^Structural silicone.              CD

                                                                      sealant.


                   HEAD ANCHOR UP                                                                          HEAD ANCHOR                          ASK-266:
                   POSITION:                                                                               DOWN POSITION:
                                                                                                                                                WT-3 HEAD ANCHOR
                                                                                                                                                DETAIL: RFI 1130
                                                                                                                                                01/27/17
                                          Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 16 of 38
                                                                                                o

               £•
               SI
               i|                                                                                             SI
    IWTCKUNt     I                                                                                            _L                                                                                              >t«. I   •!»

©                                                                                                                                                                                                                            ©
                                                 -                                                                                                         -          —<t-4x                                                                                           o
                                                                                                                                                           '




                                                                                                                                                               I
                 I                                                                                                                                                                                                                                                    fu
                                                                                                                                                                                                                                                                      CO
                 I                                                                                                                                         .—
                                                                                                                                                                                                                                                                       :d
                 I
                                                                                                                                                                                                                                                                       —>

                                                                                                                                                                                                                                                                       N>
                                                                                                                                                                                                                                                                       O




       # ifjiiifeiMgliiil                                                                                                                           t
                                                                                                                                                           rip—@
                                                                                                                                                                                 4-rrn
                                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                       <
                                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                                       -»
                                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                       O
                     I                                                                                                                                                                                                                                                 en
                                                     © ssts-T*
                     i                                                                                                                                           (a
                     i                                                                                                                                                                                                                                                 Q
                     1
                                                                                                                                                                                                                                                                       I
                                                                                                                                                               © SEX,
                    E
                     i                       t


                     I                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                       n
                     I                                                                                                                                                                                                                                                 c
                     I                                           Add section. Wo bolievc a larger
                                                                                                                                                                                                                                                                       3
                     i                                           glass )olnt Is needed in this area
                                                                                                                                                                                                                                                                       CD
                                                                 to accommodate roof deflections.                                                                                                                                                                      Z3
                     I


    WTOlWE_
                X
                                                           $                                                  4
                                                                                                                      mmoiime
                                                                                                                                ©
                                                                                                                                                                                                                                                                       cn

©                                                                                                                                                                                                                                                                      cn
                         I

                                                                                                                                                                                                                                                              * =y
                                                                                                                                     Does this
                                                                                                                                                                                                                                                                       a
                                                                                                                                     line
                                                                                                                                     represent a
                                                                                                                                     glass
                                                                                                                                                                                                                                                 s                     H



                             iliiMMiiMtB                     J
                                                                                                                                     mullion?


                                                                                                                                                                      LEGEND:
                                                                                                                                                                      I—1 ct:NMCUMH»i«M€ i «*S17i » OH « 9t*FA£f • lUK'tMM CJM*
                                                                                                                                                                      1      I     tU Wll WWM FDC*:
                                                                                                                                                                      rSTQ ttMKUMHtr
                                                                                                                                                                                                                                             «i«vini»t*wi


                                                                                                                                                                                                                                                                      NN
                                                                                                                                                                                                                                                                       o


                             I                                                                                                                                        Ei                                                                     fErr                      "0
                             I                       © miir*                                                                                                          era ciMwaxAflHiiowc ivweirs > ewe                                        '!**'*'""       —-J 5?
                                                                                                                                                                                 -1 1 i'.'t|Tirt^WrW'*'frt POT* ""WWtf            root:                              "=i O
                             I                                                                        ©                                                               rvi 04: IM4 CtEMMl<M£
                                                                                                                                                                      r,'i         rmm vwwrDCf:
                                                                                                                                                                                                      i nmm> c* a auw*cr»u<*"iwM ar.w
                                                                                                                                                                                                                                             VI 1 «!.««.MM< KM to*
                                                                                                                                                                                                                                                                       CP
                                                                                                                                                                      pra (UA-twucuARfiiaw <VW»l7S I CM RlUWttMM*1M<aLM
                                                                                                                                                                      tsM           n MIHWMM root:
                             I                                                                                                                                                                                                                                         <y>
                                                                       ;
                                                                                                                                                                      gjj] cF-jtwutMrr-iyorARicr. u im arMFT
                             I                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                                                       o
          0-                                                                                                                                                          PX1 c* -XMatt* fi owawKFMiiw a£* ft.iw aw* Kf-                         VttWWl UM CWCTVtrvw




                                      I                                                               U                                                               022          amaiMH
                                                                                                                                                                                 c»-j»at/*fT.i.HaF>*swi!vuaF>*FT:                            r»Wf tm*.
                                                                                                                                                                                                                                                                       00
                                                                                                          J                                                           csn c-M»iiiaFWFricwc(rnEMT»iow»jstf*«f<ij>n-««ar«
                                                                                                                                                                                                                                                   env i*ch

                                                                                                                                                                                                                                                    ««WK
                                                                                                                                                                                                                                                                       oc
                                 k                                                                                                                                    o3
                                                                                                                                                                      c—-1 6M:WMaEMFIl0W« iwtun) W<nWWAC£"1J>«"IHMaO«rT
                                                                                                                                                                      [Ol           ttmKOWC* ¥MTt7tXTmiC« «*#?«£ WITH W.«MlOSfc
                                                                                                                                                                                                                                                     WL»*5


                                 i—                               i    1
                                                                                     n
                                                                                                                                                                                 M»k<K

                                                                                                                                                                      rnn, QUA ttWCUAKFUWt (TMCatTS I OURSWACf' 1                "If: r>;>

                             I                                                                                                                                        llllll s^^M^fWMC*l»ftt0O15FWtONniU»«l»il

                             I                                                                    0                                                                       UP
                                                                                                                                                                                 Q-i-.fMatmrT
                                                                                                                                                                                                                                              ^s-
                si                                   ©assy"                                                                                                                                                                                   H=5=i»
                                                                                                                                                                                                                                               -**{*

                                                                                                                                                                          |=j TC3;7rB*CCTTA«A»t*TTt

                &                                                                                                   Wtl, 3, & 8, Amit Review 2014-1 0-09
                                                                                                                   . Submittal 084413-020-01
                                                                                                                                                                          ^ tif.iacw) ma<# symbol
                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                              ,>»wA         wwjutv
              Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 17 of 38
                                                                                                                               o
                                                                                                                                                  Glass is sitting on roof. Connection                                                                                           r. J.111.

                                                                                                                                                  above must accommodate all vertical
                                                                                                                                                  movements.


                                                                                                                                                  The glass must transition from hanging
                                                                                                                                                  to sitting at some location. Show
                                                                                                                                                  where this happens on elevations and
                                                                                                                                                  add required details. Note, we expect                                                                                                                       n
                                                                                                                                                  this to happen at a column lino whore
                                                                                                                                                  there will be little vertical movements
                                                                                                                                                                                                                                                                                                              CD
                                                                                                                                                                                                                                                                                                              l->

                                                                                                                                                                                                          cp                                                                                                  M
                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                               :
                                                                                                                               jL                                      T.\*                                   '                                                                                               o
                                                                                                                                                                                                                                                                                                              <
r*
                                                                                                                                                                                                              1                                                                                               o
                                                                                                                                                                                                                                                                                                               :




                                                                          Add section I
                                                                          tor joints       |                                                                                                                                                                                                                  O
                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                              CD

                                                                                                                                                                                                                                                                                                              6
                                                            [SO
                                                                                                                                                                                                                                                                                                              1

                                                                                                                                            Jt

                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                             O
                                                            SB                                                                                                                                                                                                                                                O
                                                                                                                           1                                                                                                                                                                                  c

                                                            (051
                                                                                       r-
                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                             CD
                                                            385                    *    «,                                                                                                                                                                                                                   Zi
                                                             •:s ;
                                                                     PKC

                                                                     V ITCC
                                                                                                                       A                *
                                                                                                                                        A   3 ii!1 1        1
                                                                                                                                                                                    «Y*CC
                                                                                                                                                                                            (Ml
                                                                                                                                             if>fa 1                                                                                                                             t!                          01
                                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                 K                            cr,
                                                                                               f            -J                               I                                                                                                                                   P.
                                                                                                I                                                       I
                                                                                                                                                                 1?                                                                                                              .SI
                                                                                                «   A                                        I          I
                                                                                                                           A                            I
                                                                                                                                                                                                                                                                                                          <h 15
                                                                                            • i                                <
                                                                                                                                             ! . ..                                                                                                                                                          CD


                                                                                                                                                                                                                                                                                             E
                                                                                                             J                               I;     :   [                                                                                                                                                    a
                                                                                       5                                                           3 I
                                                                                                                                                   1 1
!                                                                                      5                                                                1
                                                                                                        A
                                                                                                                               A
                                                                                                                                             ;                                                                                               1
                                                                                                                                                        1       T.
                                                                                                                       1
                                                                                                                                                    •   1                                                                                                                              ssrsr
                                                                                                                                                                I                                                                                                                                            r\;

               fir nr.                       ••        -*   "v       -\
                                                                                                                                             lifer.:;                                                                                                                             E
                                                                                                                                                                                                                                                                                         moenw

                                                                                                                                                                                                                                                                                                             a
              /nfi' I      1118 V.          I.    >.   V_   V.   V.



              /hi 1 1 '1    int.,                                                                           A    'SS                               iftdXI                                         • .         i                                                                   !HfT                       X
r-> ~iiv
             M'Uu
                 Li
                           iiill t)                                                     J
                                                                                                                                   A
                                                                                                                                                                                                                                             I                                                              i P)
                                      -s                                                                                                                                                                                                                                          ewioiwr,                  jflCj
fmmm     - •• , f                     ^                                                                                                                                                                                  .   .
                                                                                                                                                                                                                                 «. -
                                                                                                                                                                                                                                             |


         1                            r«
                                                                                                                                   <]
                                                                                                                                                                                                  "l ': -i:       ••
                                                                                                                                                                                                                       f
                                                                                                                                                                                                                       L-Vwi                                                                                ip
         I                            %                               A                                                                                     A                                                                                                                                                sJ
         5.                           iSL                                                      A.                                                               -Si.          •A.                             L                           :.J
                                                                                                                                                                                                                                                                                 nw«wu»A (cnwiw              O

                                                                                                                                                                                                                                                                                              CTTY TT05      CO
                                                                                                                                                                                                                                                                                              tcta.UK
                                                                                                                                                                                                                                                                                               M(K
                                                                                                                                                                                                                                                                                                             oc




                                                                                                                                                                                                                                                                                      ...   ..I',


                                                                                                                                                                                                                                                                                      2S2S

                                                                                                                                                                                                                                        WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                                                                                                                                                                                                        -Submittal 084413-020-01                  £sxa&.
                                                 Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 18 of 38
                                                                                                                                  o


                                                 See D303 to                               A    —
                                                                Do not
                                                 reduce caulk                                        i
        Gap between bottom ol glass              joint.
                                                                square cut                                                                                                                                                                                          c
                                                                corners of                                                                                                                                                                                          £0
        and extrusion does not seem
                                                                glass.
                                                                                                                                                                <j>
        large enough to accommodate                                                                                                                                                                                                                                 CD
        movements - including
        movements of roof beam at
                                                                                                                                                                                                                                                                    l-»
                                                                         ilL
        bottom. Verify adequacy.
                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                     :

                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                    <
                                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                                    c
        [ml                                                                                                                                                                                                                                                         H
                                                                                                                                                                                                                                                                    C
        rsn                                                                                                                                                                                                                                                         C
                     Show                                                                                                                                                                                                                                           cr
                     sections at                                                                                                                                                                                                                                        :

                     joints.                                                                                                                                                                                                                                        c.
                                    _*r_          I                            i*
                                                                                                                                         I                                                                                                                          3
                                                                                                                                                                                                     <
                                                                                  I
                                                                                                                                 sf-
         I '.If,                                                                                                                                                           fSG04|
                                                                               ©                                                                                                                                                                                    c
                   r mx

                                                           <4                                                        Co)                                                                                                                                            o
                                                                                  :
                                                                                                 (©)                                                                       rati
                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                    c
                                       ti

                                                                                                                                                                                               5^
                                                                                                                                                                                                                                                                    3
                          1c
                   re#*
                                                                                                                                                                           iwa                                                                                      CD
                                            Jl
        is                                                                                                                                                                                                                                                          Z5
                                                                                                                                                                                      I
        iswl                       -•XT-
                                                                                                                                                                                      !
    k                               Mli"
                                                                                                                                             —
                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                    CT
                                                                                                                                                       --

                                                                - — 7~~~T~ITT                            rrrrr                         nn

                                                                                      rj-- 1-
                                                                                                    -|

                                                                                                         irp.j - '
                                                                                                                      t~

                                                                                                                       d.
                                                                                                                            t-         -t-
                                                                                                                                                                                                                                                             511
    birxSs— Si-ii                                                                                                                                                                                                                                                   CD
                                                                                                                                                                                                                                                                    Q.
                                                                     •'T
                                                                    are required
                                                                    for bracket
                                                                                                                                                                                                                                                 I?
                                                                                                                                                                              All lieid wold
                                                                                                                                                                                                                                                                    £
                                                                                                                                                                                                                                             B
                                                                    and weld to                                                                                                                                                                         Ctmtw
|                                                                                                                                                                             must be                                                          srr
                                                                    SKSK2;                                                                                            .j      specified.
                                                                                                                                                                                                    it
                                                                                                w*
                                                                                                                                                                                                                                             U                      o

                                                                                                                                                                                                                                             "Sia
                                                                                                                                                 Specify                                                                                                            T
                                                                                           A
                                            Spoc 'v                                                                                              fasteners
                                            fasteners                                                                                            and spacing.
                                            and spacing.



                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                 mir.
                                                                                                                                                                                                                                                 aw      i          CO
                                                                                                                                                                                                                                                 Ktam:
                                                                                                                                                                                                                                                 HJIWW
                                                                                                                                                                                                                                                                    a


                                                                                                                                                                                                                       A

                                                                                                                                                                                                    WT1, 3, & 8, ALT 1st Review 2014-10-09       fr

                                                                                                                                                                                                    Submittal 084413-020-01
                                                                                                                                                                                                                                                                I
                       Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 19 of 38
                                                                                                               o                                                                                                      1




                                                                                                                                                                                                                          r.j.Ktl«n»C«r»
                                                                                                                                                                                                                                  NHNK




                                                                                                                                        '+

                                                                                                                                                                                                                                                 n
                                                                                                                                                                                                                                                 a>
                   00*'                                                                                                                                                                                                                          IXI
                                                                                                                                                                                                                                                 CD


        V



        V
                   §f:¥,/                                                                                 I
                                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                 <

        H          W<\&'
                                 '/±5v
                                 'VV-
                                                                         i   i
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                 h»

        Is!                                                                                                                                                                                                                                      o


        J5S;
        ic    K
                   if:           *3*
                                            a
                                                                                                         -I-


                                                                                                                        >
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                 CD

                                                                                                                                                                                                                                                CD
                   :^4, '                                                                                                                                                                                                                        I

                   tm:                                                                                                                                                                                                                           §
        il                                                                                                I
                                                                                                                                                                           Spacify all


                   §0*
                                                                                                                                                                           screws and
                                                                                                                                                                           spacings.

        M                                                                                                                                                                                                                                        o
                                                                                         ym-JTiuiinzu:



        K X
        «
                   m:                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                c
                                                                                                                                                                                                                                                 3
        -V^                                                                                                                                                                                             si

                   it®
                                                                                                                                                                                                                                                CD
rente                                                                                                                                                                                                                                           3
                                                                                                                                                                                                        m


                   m                                   /
                                                                                         I       . .rr         ..v                                                  -H—-                                                                        cr



                   ill'
                                                                                                                                                                                                                                                O)
                                                               ;•

        - ^                                                                                                                                                                                                               fntvr
              v.
        <V v-.:
                   iit-                            •=*=)

                                                                                                                     Bottom of this condition shows glass silting
                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                               i I
                                                                                                                                                                                                                                                CD

        -A;        SP1S S                          rfvpr
                                                                                                                     on roof boam (which wo believe is correct.)
                                                                                                                                                                                               rente                                            CI


        i)
                   iss              y./..
                                            ;VC.
                                                    'i'.'.C:        I"       "
                                                                                                  *
                                                                                                                     Movement must be accommodated in this
                                                                                                                     connection.


                                                                                                                     See deflections of root beam.
                                                                                                                                                                                                                          .%F"~ t!
                                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                 H

                                                                                                                                                                                                                                                I—a




        f
                                                               " li
                                                                                                                                                                                         i
        EST
                                                                                     :T "                                                                            I                         irnM                       55S...                £
                                                                                                                                                                                                        S9
                                                                                        ~3-
                                                                     '
                                                                                 -   *       »                                                                      t
                                                                                                                                                                                                                          i«rrm*#Kut
                                                                                                                                                                                                                                                U
                                                                                                                                                                                                        a®
                                                                                                                                                                                                                                                P)
                            KS


                                                                                                                                                                                                        m

                            S3
                                                                                                                                                                                                                                                cc

                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                          moircr mc.

                                                                             *                                                                                                                                                     env TICH     cc
                                                                                                                                                                                                                                     mw;
                                                                                                                                                                                                                                                a




                                                                                                                                                                                                         A
                                                                                                                                                                                                                             ,L;-'
                                                                                                                                                                             WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                                                                                                                                            . Submittal 084413-020-01
         Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 20 of 38
                Case l:20-cv-01006-GHW                                    Document 75-6     Filed 11/11/20   Page 20 of 38




                                                                                                                  ARCHITECTURE
    Perkins Eastman                                                                                               CONSULTING

                                                                                                                  INTERIOR DESIGN
                                                                                                                  PLANNING

                                                                                                                  PROGRAMMING


    SUBMITTAL REVIEW COMMENT



    Spec. Section              08 44 13                            File No.    Q2Q

    Project No.           32130.00                                 Subm. No.         Q2


                                             Perkins Eastman
    Corrections or comments made on the shop drawings dur          nc exceptions taken
    ing this review do not relieve contractor from compliance
    with requirements of the drawings and specifications. This
                                                                   make corrections noted
    check is only for review of general conformance with the
    design concept of the project and general compliance with
    the information given in the contract documents. The con       revise and resubmit
    tractor is responsible for confirming and correlating    all
    quantities and dimansions; selecting fabrication processes
                                                                   rejected
    and techniques of construction; coordinating the work with
    that of all other trades, and performing the work in a safe
    and satisfactory manner.                                       nc action taken


                                                                   date
    ^        L.G.                                                             02/23/2015

    1- SEE ENLOSED COMMENTS FROM ALT AND PE.
    2- THE SPLICE SEAL AND CORNER MULLION CALCS AND
    CORNER CONDITION MUST BE ADDRESSED.
    2- PREVIOUS SUBMITTAL COMMENTS MUST BE ADDRESSED.

o   3-CM TO COORDINATE WITH ALL APPROVED DECKING,
    APPROVED SLAB EDGE, T.O.S. ELEVATIONS, GRADE
    ELEVATIONS AND APPROVED FRAMING PLANS; TYP.
                                                                                                                  NORTH AMERICA
    4- COORDINATE WITH APPROVED ADJACENT WALL
                                                                                                                  ARLINGTON, VA
    ASSEMBLIES AND TRANSITIONS; TYP.
                                                                                                                  BOSTON, MA
    5- PROVIDE ACTUAL PROJECT CONDITION DETAILS AT THE                                                            CHARLOTTE, NC
    VARIOUS WALL TRANSITIONS. MATERIAL SPECS AND                                                                  CHICAGO. IL

    TRANSTION DETAILS MUST BE PROVIDED FOR ELEMENTS BY                                                            NEW YORK. NY

                                                                                                                  OAKLAND, CA
    WCC.
                                                                                                                  PITTSBURGH    PA
    6- REFER TO COMMENTS ON STRUCTURAL CALCULATIONS,
                                                                                                                  STAMFORD. CF
    INLCUDING PROVIDING STRUCTURAL CALCULATIONS FOR THE                                                           TORONTO ON
    WCC ELEMENTS INCLUDING HORIZONTAL TUBE AND
                                                                                                                  SOUTH AMERICA
    ANCHORAGE LOCATIONS.                                                                                          GUAYAQUIL, ECU
    7- Products shall comply with the guidelines for LEED certification as                                        ASIA

    outlined in the specifications. All applicable product submittals to                                          MUMBAI. IND

    include all required documentation requirement of LEED certification                                          SHANGHAI, PRC

    including but not limited to: recycled and/or local content, material                                         MIDDLE EAST

                                                                                                                  DUBAI, UAE
    cost, and/or VOC content.
    8. SPECIFY FILLER METAL FOR ALL STAINLESS STEEL WELDS.
    9. VERIFY FILLER METAL FOR WELDS MEETS FILLER METAL
                                                                                                                  PERKINS LAS I MAN ARCHITECTS. PC
    ASSUMED IN CALCS.                                                                                             115 FIFTH AVENUE
                                                                                                                  NEW YORK, NY I0GO3

                                                                                                                 T. 212.353 7200

                                                                                                                  F 212 353 7676


                                                                                                                 WWW.PERKINSEASTMAN.COM
    Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 21 of 38
         Case l:20-cv-01006-GHW                            Document 75-6                  Filed 11/11/20               Page 21 of 38




                           ALT LIMITED
    1
        Correspondence: 8/F Marajo Tower, 3 12 26lh Street, West corner of 4lli Avenue, Bonifacio Global City, 1634, Taguig City, Philippines
                                                 Tel. No. (632) 659-0381 Fax No. (632) 659-7249




        22 February 2015


        Ms. Mindy No
        Perkins Eastman
        115 Fifth Avenue
        New York, NY 10003


        Reference:           P09.00.517              No. P150222-1


        Subject:             2Dd Review - Yunda WT1, WT3, & WT8
                             SUBMITTAL: Drawings 084413-020-02, Calcs 084413-020.001-02



        Ms. No,


        Attached is the review for the drawings and calculations referenced above.



        There are only two items of major significance:
             1.   Splice seal. I think they need to fix the non-moving portions of the reinforcing extrusion so
                  that the joint that is intended to move will, in fact, be the joint that moves.

o            2.   I cannot tell if the corner mullion calcs are correct. I would expect to see the mullions rotated
                  45 degrees in the computer runs to model the principle axis of the mullions, but this is not
                  there.


        There are other minor comments, but these should not require resubmission.



        Sincerely yours,




        Steve Strebel



        CC        File                                                              -ALT
                  Ms. Lara Gucrra                                                   -PE




                                     Suite 2203-2204 Tai Yip Building, 141 Thomson Road, Wanchai, Hong Kong
                                            Tel: (852) 2838-8512                      Fax: (852)2824-9009
                                         Email: altltd@cladding.com               Website: www.cladding.com
         Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 22 of 38
                                                                                              o
                                                                                                                                      7                                     9
                                                                                                  it"
                                                                                                                                       JJ*                                      I

                                                                                                                              Glass is silling on roof. Connection
                                                                                                                              above musl accommodate all vertical
                                                                                                                              movements.
                                                                                                                                                                                                                       C
                                                                                                                              The glass must transition from hanging
                                                                                                                                                                                                                       C/)
                                                                                                                              to sitting at some location. Show
                                                                                                                                                                                                                       CD
                                                                                                                              where this happens on elevations and
                                                                                                                              add required details. Note, we expect                                                    hf
                                                                                                                              this to happen at a column lino whore
                                                                                                                                                                                                                       M
                                                                                                                              there will be little vertical movements.
                                                                                                                                                                                                                       O
                                                                               17
                                                                                                              jL
                                                                                         jL                                                                                                                            o
                                                                                                         Jr    JL                                                                                                      <
                                                                                                                                                                                                                        :

                                                                                                                                                                                                                       c
                                S3                                                       ' r                         ~ 7.                                                                                              M
                                                     r—————————                                                                                                                                                        C
                                                                                                                                                                                                                       c
                                                              --                                                                                                                                                       a
                                     k*cc
                                              *           !                                                                                                                                                             :
                                                                                                              u-..      - I
                                     r» ikc
                                                                                                               v,                                                                                                      CP.

                                                          '
                                                                                                                                                      CM)
                                                                                                               i                                                                                                       X
                                                                                                               IX:;     !
                                                                                                               i                                                                                                       $
                                                                   fi                             A            I
                                                                                                                       .I
                                                                           A                                   r        ;                                                              !                               c
                                                                                         A                     I        i
                                              Wr"C
                                                                                                                                                                                                                       O
                                                                                                               l
                                                                                                                                                                                                                       o
                                                                                                               *       .1
                                                                                                                                                                                                                       s=

                                                                                                                                                                                                                       3
                                                                                                                                                                                                                       CD




                                                                                                               li-»
                                                     'i                        A                                                                                                                                       -j
                                                                                                                                                                                           F J. Mam* CamUvcihn
                                                                                              A                                                                                                     UMH0M
                                                                                                                                                                                           0S<4IS<W<O
                                                                                    <7
                                                                                                                                                                                            7:

                                                                                                                                                                                                                        :

                                                                                                                                                                                                                       a
          Am              : :   o c c                                                                          5                          *-!«<«.
I
          imi
                                                                                                                                                                           ' i-                  'KA'.
         Juii 1 1 .                               -J!                                                                                                             !***»»tuilX                                        i- I
                                                                                                                                                                                !    ' ]                 .J     1      CD
I         -                                                                                                                                                                                                            Q
I,   I                i
                                                                                                    <1                                                                                 !
     I                *
                                     <5
                                                                                                                                                                                j   ~*y


                                                                                                                                                                                                                       N
                                                                                                                                                                                                                       c


                                                                           r                                                                                                                                           T
                                                                                                                                                                                            r~'
                                                                                                                                                                                                                       fu
                                                                           1                                                                                                                                           a
                                                                                                                                                                                                         ss»
                                                                   K VAX
                                                                                                                                                                                            S                          CD
                                                              ISB »WL_
                                                                                    ¥    ii
                                                                                                                               A                                                            CWlWMOMMMOnautsicN,        I\«<
                                                                                                                                                                                                                       N
                                                                                                                                                                                            fjf.HM USA C WOTIVW        O
                                                                                                                                                                                            WWJfCT mil
                                                                                                                                                                                                              TFCH     cc
                                                                                                                                                                                                         ACXXMC
                                                                                                                                                                                                         K*»«
                                                                                                                                                                                                                       cx




                                                                                                                                                                                                              ; ..A.
    Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 23 of 38
      Case l:20-cv-01006-GHW "Document 75-6                                                                    Filed .1 1/11/20                         Page 23 of 38
                                                                                                 II
                                                                                                                                       I                                                       5           j«i J 2
                                                                                     J                 ;                                                                                           -   s    *r i



                                                                                   «             4             :
                                                                                                               i
                                                                                                                           Ms
                                                                                                                            ill! i ® I
                                                                                                                                               iftJ .is! |
                                                                                                                                                                  ? . I

                                                                                                                                                                           'I
                                                                                   : i           EDO                                                                                     ; i



                         H< v                                        i




                                              X
                                                  :
                                                                          \
                                                                         iX\
                                                                                                  A
                                                                                                                               >3
                         im                                                        —




                                        T^T                                         fifc
                          mm                                                                                                                   SI
                                                               \

                                                                   \

                                                                                             A




                         Ur3.3!._   in                                                           A:.                           j



                                              I 1
                                                           s
                    i


           ©—


                                                                                             I
                                                                                             8
                                                                                             P4l                                       ?
                                                                                                                                     M 3

                                    arrtA
                                                                                         f   sor-rj                                 tii
                                                                                         .
                                                                                             !    A"'                   7           >11
o                                                                                    = b
                                                                                             L4
                                                                                                 %c
                                                                                                                   /


                                                                                    M                                                                        i         nn




                                                                          <m -i
                                                                                                                                                S 1                -<3:p
                                                                                                           i

                                                                                                    ir                                                                               :
                                        *11-$"                                                      ht
                                                                                                                                                             i i , J
                t
                                                                                                                                                                       s s
                                                                                                                                                                       i        i.

                                                                                                                                                                       II


                         •«
                                                                                                                       : • v
                                                           fTF                                             S .O-v-.V'
                                                                                                                                           A




                                                      rl

                                                                                                                                                    =
                                                                                                                                                    I?
                                        * «r                   ?ip                     rH                                                           i
                                                                                                                                                    is
                                                                                                                                                    ^ Q.

       lii                                                               3333^;
                                                                                         !~iii                         a
                                                                                                                         ;i
                                                                                                                                                    U

                                                                                                                                                    &"g
                                                                                                                                                    <n
                                                                                                                                                         *


                                                                                                                                                         o
       i
           I

                                                       §                       i
                                                                                       Lij
           in                                     £8
                                                  i?                                         U   Wl'
                                                                                             "i w;
                                                                                                                   '
                                                                                                                   •
                                                                                                                       "I
                                                                                                                        m
           iS
                        I §         1                                                    I !?T,'-
       Hli
       till                                                                                  li k ; 1!
                                                                                                 '•:.l •               ill
     Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 24 of 38
       Case l:2O-cvTOr06-GHW                                 Document /b-6          Hied 11/11/20                   Page 24 of 38
                                                                                m            t
                                                                                i                                                           , '<     i 1 Ip !p I ' |
                                                                    list
                                                                                      ^ !it!in iiii                                     i!ll| , !r
                                                                                               fill Ji|  ill*
                                                                                m
                                                                    iili    rbi i                                                   '
                                                                            lsi
                                                                     : I m ksqi :                   lift ill • n                               i f   WW

                                                                                                          1
                                                                                                                                                          <^|
                                                                                       s                  i         e
                                                                           t


                                                                                                                                        i

                                                                                                 —ji?
        i

    00^—r                                                                                                     -U-




                                                                                                                                                       E        5"?

                                                                                                                                                     ai | I*
                                                                                                                                                     SMS
                                                                                                                                                                It

                     K
                                             i

                                                                                                                                                     I!         Ill
o                                            -t-


                                                                               |Elpn
                                             i

                                                                                                                                   —\ *

                                                                                                  ;

                                                                                                  91
            >_ >   N_ N_ *   > v     V   N       v   <   V         >>   N>      ^
                                                                                                      I
                                                                                     w&
                                                                                     i'./Ri :
                                                     ti
                                                                                     Jit.
                             :   iJ>
                                   N5"
                                                     if A
                                                                                     JIP                                       §
                                                                                                      : : '
                                                                                                                         § £
                                                                                                                        5! i
                                 i                                                                                      iMis
                                                                                                                         Hsii
                                                                                                                        tit:   ff5
                                                                                                                               Mi
                                                                                                              %
                                                                    i
    Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 25 of 38
                                                              c                                                        a

                            Shop drawings and calculations
                           ALT LIMITED


      Correspondence: 8/F Marajo Tower, 3 12 26ih Street, West corner of 4lli Avenue, Bonifacio Global City, 1634, Taguig City, Philippines
                                                Tel. No. (632) 659-0381 Fax No. (632) 659-7249




                                                                                REVIEWED
      22 February 2015                                                          By PERKINS EASTMAN at 5:49 pm, Feb 23, 2015


      Ms. Mindy No                                                              1. ADDRESS ALT COMMENTS BELOW AND
      Perkins Eastman                                                           PREVIOUS SUBMITTAL COMMENTS.
      115 Fifth Avenue                                                          2. CONFRIM CORNER CONDITION CALCS.
      New York, NY 10003


      Reference:            P09.00.517             No. P150222-1


      Subject:              2nd Review - Yunda WT1, WT3, & WT8
                            SUBMITTAL: Drawings 084413-020-02, Calcs 084413-020.001-02



      Ms. No,


     Attached is the review for the drawings and calculations referenced above.



     There are only two items of major significance:
           1.   Splice seal. I think they need to fix the non-moving portions of the reinforcing extrusion so
                that the joint that is intended to move will, in fact, be the joint that moves.

o         2.    I cannot tell if the comer mullion calcs are correct. I would expect to see the mullions rotated
                45 degrees in the computer runs to model the principle axis of the mullions, but this is not
                there.


     There are other minor comments, but these should not require resubmission.



     Sincerely yours,


                       1




     Steve Strebel



     CC         File                                                              -ALT
                Ms. Lara Guerra                                                   -PE




                                    Suite 2203-2204 Tai Yip Building, 141 Thomson Road, Wanchai, Hong Kong
                                           Tel: (852)2838-8512                      Fax: (852) 2824-9009
                                       Email: altltd@cladding.com                Website: www.cladding.com
     Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 26 of 38

                  MCN SHOP DRAWINGS AND CALCULATIONS
                                                                                                   ARCHITECTURE
Perkins Eastman                                                                                    CONSULTING

                                                                                                   iNTERIOR DESIGN
                                                                                                   PLANNING

                                                                                                   PROGRAMMING


SUBMITTAL REVIEW COMMENT



Spec. Section               08 4413                                  File No.    Q2Q

Project No.              32130.00                                    Subm. No.         02


                                              Perkins Eastman
Corrections or corrments made on the shop drawings dur               no exceptions taken
ing this review do not relieve contractor from compliance
with requirements of the drawings and specifications. This
check is only for review of general conformance with the
design concept of the project and general compliance with
                                                                     make corrections noted
                                                                                              if
the information giVBn in the contract documents. The con             revise and resubmit
tractor is   respons ble for:   confirming   and   correlating all
quantities and dimensions; selecting fabrication processes
                                                                     rejected
and techniques o' construction; coordinating the work with
that of all other trades, and performing the work in a safe
and satisfactory manner.                                             no action taken


                                                                     date
b*           L.G.                                                               02/23/2015

 1- SEE ENLOSED COMMENTS FROM ALT AND PE.
2- THE SPLICE SEAL AND CORNER MULLION CALCS AND
CORNER CONDITION MUST BE ADDRESSED.
2- PREVIOUS SUBMITTAL COMMENTS MUST BE ADDRESSED.
3-CM TO COORDINATE WITH ALL APPROVED DECKING,
APPROVED SLAB EDGE, T.O.S. ELEVATIONS, GRADE
ELEVATIONS AND APPROVED FRAMING PLANS; TYP.
                                                                                                   NORTH AMERICA
4- COORDINATE WITH APPROVED ADJACENT WALL
                                                                                                   ARLINGTON. VA
ASSEMBLIES AND TRANSITIONS; TYP.
                                                                                                   BOSTON, MA
5- PROVIDE ACTUAL PROJECT CONDITION DETAILS AT THE                                                 CHARLOTTE, NC
VARIOUS WALL TRANSITIONS. MATERIAL SPECS AND                                                       CHICAGO. II

TRANSTION DETAILS MUST BE PROVIDED FOR ELEMENTS BY                                                 NEW YORK, NY

                                                                                                   OAKLAND, CA
WCC.
                                                                                                   PITTSBURGH    PA
6- REFER TO COMMENTS ON STRUCTURAL CALCULATIONS,
                                                                                                   STAMFORD, CT
INLCUDING PROVIDING STRUCTURAL CALCULATIONS FOR THE                                                TORONTO, ON
WCC ELEMENTS INCLUDING HORIZONTAL TUBE AND                                                         SOUTH AMERICA

ANCHORAGE LOCATIONS.                                                                               GUAYAQUIL, ECU

7- Products shall comply with the guidelines for LEED certification as                             ASIA

outlined in the specifications. All applicable product submittals to                               MUMBAI, IND

                                                                                                   SHANGHAI, PRC
include all required documentation requirement of LEED certification
including but not limited to: recycled and/or local content, material                              MIDDLE EAST

                                                                                                   DUBAI, UAE
cost, and/or VOC content.
8. SPECIFY FILLER METAL FOR ALL STAINLESS STEEL WELDS.
9. VERIFY FILLER METAL FOR WELDS MEETS FILLER METAL                                                PERKINS LASTMAN ARCHIIECTS. PC
ASSUMED IN CALCS.                                                                                  115 FIFTH AVENUE
                                                                                                   NEW YORK, NY 10003

                                                                                                   T. 212.353 7200
                                                                                                   P 212 353./6?6


                                                                                                   WWW.PERKINSEASTMAN.COM
         Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 27 of 38
                Case l:20-cv-'                                                                   e 27 of 38
                                    APPROVED REMEDIATION

        Sciame                           Construction Managers
                                         Consultants
                                                                                      RFI Transmittal

        WHERE BUILDING IS AN ART         Builders
        Sciame Construction, LLC   | 14 Wall Street 2nd Floor New York NY 10005 United States


        PROJECT:              CUNY New Academic Building                    DATE SENT:           10/10/2018
                              CUN-901
                                                                            RETURN BY:           10/17/2018

        SUBJECT:              RFI 1436R7 - WT-3 Aud Roof Curb               RFI ID:              1436R7
                              Field Install

        TYPE:                 RFI                                           TRANSMITTAL ID:      17270

        PURPOSE:              To Answer                                     VIA:                 Info Exchange

        QUESTION:



        SUGGESTION:




        FROM


             NAME                       COMPANY                    EMAIL                        PHONE

                                         Sciame
             Freddy Whitney                                        FWhitney@sciame.com          347-227-8394
                                         Construction, LLC

        TO

o         NAME                          COMPANY                    EMAIL                        PHONE

                                                                   d.grimaldi@perkinseast
          Dan Grimaldi                  Perkins Eastman                                         (646) 225-6279
                                                                   man.com

                                                                   j.mejia@perkinseastma
          Juan Mejia                    Perkins Eastman                                         212-353-7483
                                                                   n.com

                                                                   m.no@perkinseastman.
          Mindy No                      Perkins Eastman                                         (212) 353-7366
                                                                   com

                                                                   P.CHEEVERS@perkinsea
          Paul Cheevers                 Perkins Eastman
                                                                   stman.com


        DESCRIPTION OF CONTENTS


         QTY        j DATED                          TITLE                                          NUMBER

                1                   10/10/2018       RFI 1436R7 - WT-3 Aud Roof Curb Field
                                                     Install.pdf



        COPIES


        Adam Giusti                           (Sciame Construction, LLC)
        Anthony Primiani                      (Sciame Construction, LLC)
        Athena Sounds                         (Sciame Construction, LLC)
        Dan Dillon                            (Sciame Construction, LLC)
        David Shone                           (Sciame Construction, LLC)
        Frank Kelley                          (Sciame Construction, LLC)
        Freddy Whitney                        (Sciame Construction, LLC)
\   J
                                                                                                        Page 1 of 2
        Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 28 of 38
                  Case l:20-cv-01006-GHW               Document 75-6            Filed 11/11/20          Page 28 of 38



                    METRO                                                                   Office: 718-366-3024
                                                       58-02 Maspeth Avenue                 Fax: 347-507-1990
                    TECH
                                                       Maspeth NY 11378                     www.metro-techerectors.com
       , I          ERECTORS                                                                meerel25@aol.com




      Proposal

    COMPANY:             Whitestone Construction Corp.                DATE:               October 25, 2018

    ADDRESS:             50-52 49th Street                            PROJECT:            CUNY New Academic Building

                         Woodside, NY 11377                                               285 Jay Street, Brooklyn NY

    ATTN:                James Dearth                                 DESCRIPTION:        Modifications to the WT-3 Clearstory

    PHONE#:              718-392-1800                                 PREPARED BY:        Kaz Nowak




      I propose to perform ail labor necessary to complete the following:

      Modifications to the WT-3 clerestory


      INCLUSIONS:
             1.    Remove and replace existing bolted steel support brackets
             2.    Install Unistrut cladding hangers
             3.    Remove sealant and install new gasket material on the interior and exterior of the clerestory
             4.    Install new steel bracket on top of the existing head extrusion

o            5.    Patch all through bolt holes


      EXCLUSIONS:
             1.    Materials
             2.    Equipment
             3.    Scaffold


                                                                                                   SUBTOTAL            $248,000.00
                                                                                             OVERHEAD 20%                 49,600.00
                                                                                                       TOTAL             297,600.00




      All of the work is to be completed in a substantial and workmanlike manner for the sum of two hundred ninety-seven thousand
      six hundred and 00/100 Dollars ($297,600.00).
      Payment to be made no later than 30 days after completion of the work. Any alterations or deviation from the above
      specifications involving extra cost of material or labor will be executed upon written order for same, and will become an extra
      charge over the sum mentioned in this contract. All agreements must be made in writing.



      ACCEPTANCE

      You are hereby authorized to furnish all labor required to complete the work mentioned in the above proposal for which
      WHITESTONE CONSTRUCTION CORP. agrees to pay the amount mentioned in said proposal and according to the terms thereof.




                               Signature                                                                Date




                                                                                                                       1 | P a g e
                                        Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 29 of 38
                                                                                            o

                                                                                                                                                                                         Caaiarot Mala*


                                                                                                                    SEE WSK-1 —|                                                DRAWING Ft >R REFERCNCX. ONLY
                                                                                                                                                                                ALL EN GIMCERING ANO DOtl
                                                                                                                                                                                FILING REQUIRE MENTS ARE
                                 WT-3 GLASS STORAGE CART                                                                                                                        EXTRA TO WCC



                             L                                                                                         /                         '   \
                                                                                                                                                     r4~
                                                                                                                                                                        -
                                                                                                                                                                                ROOT l.OAO ANALYSIS BY <
                                                                                                                                                                                SCAFFOLD BASF OFTAll
                                                                                                                                                                                ACCEPTANCE REQURED PRIOR
                                                                                                                                                                                Tnur.r
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                       Ln
                                                                                                                                                                        -       ("HE-CONSTRUCTION
                                                                                                                                                         I                                                             CD
                                                                                                                                                                                SURVEY BY ROOFING
                                                                                                                                                         I                      CONTRACTOR REQUIRED PRKR
                                                                                                                                                                                TO MOBIL IN C«                         I—1
                                                                                                                                                                                                                       ho
                                                                                                                                                                                                                       o
                                                                                                                                                              TL                                                       o
                                                                                                                                                         I
                                                                                                                                                         I                                                             <
                                                    r— SEE "A*
                                                                                                                                                                                                                       o
                                                                                                                                                         I                                                             1^
    /                                                      \                                                                                                                                                           o
                                                                                                                                                         I
                                                                                 I— 8' WIDE ACCESS RAMP                                                                                                                o
                                                                                                                                                         I                                                             CT>
                                                                                                          SEE "B"
                                                                                                                                                         I
                                                                                                                    Tl i                                 i                                                             Q
                                                                                                                                                                                                                       I
    \                                                      7~
                                                                                                                f      I N                               i


                                                                                                                                                         i
                                                                                                                                                                                                                       I
                                                                                                                                            a            I
                                                                                                                                                                                                                       P
                                                                                                                                                                                                                       o
                                                                                                                               i           :j
                                                                                                                                                                                                                       O
                                                                                                                               v                                                                                       c=
                                                                                                                                                         I

                                                                                                                             'SSM-.                                                                                    3
                                                                                                                                                         f                                                             CD

                                                                                                                       \
                                                                                                                                                     :&
                                                                                                                                                     T
                                                                                                                                                       a
                                                                                                                                                                                                                       -vj
                                                                                                                                                                                                                       cn

        CLERESTORY WORK ACCESS PLAN                                                                                                                                                                                    cn
1       SCALE    }• • VJT

                                                                                                                                                                                                                       Tl

                                                                                                                                                                                                                       CD
                                                                                                                                                                                                                       Q.
                                                                                                                                      (2) FASTENERS AT 1S" OIC
                                                                                                                                                                                                                       H1
                                                                  CASTER CHOCK                                                        CONTINUOUS 2"x4" WOOD TOE BOARD
                                         .




                                                                                                                                      TOP LAYER 3" PLYWOOD                         CLUIESTOnY ACCESS PtAN   11/31/11


                                                                                                                                                                                                             DMt
                                                                                                                                      BASE LAYER 3* PLYWOOD
        ^gg^gggggggSSS/BmBSBSSBSBBSBBBBBSSBBSSmL                 :Liz^jz^iMss=                                                        2- RIGID INSULATION                   wsraroJiecoKSTm/cTKw cow                   o
                                                                                                                                                                            KM/ 4ITH STREET
                                                                                                                                      EXISTING ROOFING ASSEMBLY             woooatr* .MYiiin


                                                                                                                                                                                                                       TJ
                                                                                                                                                                                                                       Q)
                                                                                                                                                                                                                       cq
                                                                                                                                                                                                                        CD
                                                                                                                                                                            CUNY NTW ACAOEWK                           M
                                                                                                                                                                            3MJAY   T1«I.I                             CD
                                                                                                                                                                            SROOKtYN NY I OT7
    \ MATERIAL STAGING PLATFORM                                                                                                                                                                                        O
        SCALE " J" « 1'-0"

                                                                                                                                                                                                                       CO
                                                                                                                                                                                                                       cc
                                                                                                                                                                            C^NY NEW ACACOKC
                                                                                                                                                                        -MJ3B2
                                                                                                                                                                            11/31/3011                WSK-1
                                                                                           TYPICAL PLATFORM ASSEMBLY
                                                                                      B    SCALE - C* -                                                                     AS-NOTEO
        Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 30 of 38
           Case l:20-cv-01006-GHW                              Document 75-6      Filed 11/11/20                                      Page 30 of 38


                                                                                                    S   3
                                                                                                                                                                                      CNI
                                                                                                    s   a
                        *     i
          « i-i
             S3                                                                                     5                                                                        I
                                                                                                                                                                                      *
                                                                                                                                                                                      :0
                                                                                                                                                                                      5
        i Pi PI III                                                                                 5
                                                                                                    S :
                                                                                                        !
                                                                                                                          i                       f

        I Ipsjp lies                                                                                M
        * 18 i !N!P                                                                                                   ii n
                                                                                                                       i
                                                                                                                                                if |l
           wSCJCOXaQO

                                                                                                    -r~
                                                                                                      i 'i
                                                                                                        it Ii                                 il                             Jl.U
                                                                                                                                  I
                                                                                                                              ,



                                                          $                                                           ! :
                                                                                                                          I
                                                                                                            >I
                                                          air       s




                                                                                                            i .'is                                                                    H
                                                                                                                                                                                      =J

                                                                                                                          /
                                                          v\        LU
                                                                                                                                                                                      2
                                                                                                                 i                                                                    a
                                                          ll i      Q
                                                                                                                      /
                                                                                                                                                                                      LU
                                                                                                                                                                                      CU
                                                                                                                                                                                      <
                                                                                                                                                                                      CD

                                                                   I °;                                                                                                               Q



                                  //
                                                                    LL '
                                                                    LU ^
                                                                    <:
                                                                    uS
                                                                                                    / /              'I           M                                                   O?
                                                                                                                                                                                      ti
                                                                    c/j s
                  /                                                                                                                                                                   51
                                                                                                                                                                                      da
                                                                     <
                                                                                                                                                                                      00

    % S g a 2 §                   a                                         Sjrsl          is
    1 U : s s s
    s s s ? s a 2
                                                                            S =5 5 - 2
                                                                            S | | J 9 I
    £ {n ^ § W CO O                                                         1 § I § ! I
    S      s I 1 I s
    s |I 111                                                                aIP i
      ie8 1 8
o                     "«= •
                  £ ? h
                  s s
                                  ?                                                  i
                                                                                     *
                                                                                     iv
                                                                                           S
                                                                                           w




                                      I                                                                                                                3.
                                           :
                                                                                                                                       —



                                           jP
                                                                                                                                           ^0
                                                    2                                      <                                                                             1
                                                    c;_
                                                                                           LU                                                                                I
                                                                                           UJ
                                                                                           to                                                                                I
                                      t=                                                                                                                                     I
                                                    s
                                                                                                            'i
                                                                                                                                                                        TJL
                                                                                                                                                                             i

                                                                              7


                                                                                                                                                                                            a

                                                                                                                                                      i;l                                  g
                                                                                                                                                            t                              o

                                                K                                                                                                                                          LL

                                                                                                                                                                                           <
                                                                                                                                                                                           o

                                                X                                     p
                                                                                      tu
                                                                                      UJ
                                                                                                                                                                    I
                                                                                                                                                                                           00


                                                                                                                                                                                           2s
                                                                                      CO
                                                                                                I                                            •/                         XV       \\
                                                                                                                                                                                           o
                                                                                                                                           K;                                              b>i
                                                                                                i

                                                                                                i                                      I
                                                                                                                                                                7
                                                                                                                                                                                           LU iL
                                                                                                i
                                                                                                                                      'I H                      !                          d§
                                                                                                                                      Im
                                                                                                                                                                                      0
                 Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 31 of 38
                        Case l:20-cv-01006-GHW                                 Document 75-6                    Filed 11/11/20                      Page 31 of 38




                                                                                        APPROVED
                               The City



    M
                               University                                                 '<UG 0 9 2QI8
                               of                                                            CUNY
                               New York
      LABOR RATE WORKSHEET

     Contractor Name                                                                                                                    Date.
                                                            METRO-TECH ERECTORS CORP.                                                                                                  07/02/18
     Address:                                               S8-U2 Maspeth Avenue                                                        Project No ;        CTN90I
                                                            Maspeth, NY 1 1 378                                                         Project NameCL'NY New Academic Building
     Telephone Number:                                      718-385-3024                                                                County:         Kings


      LABOR RATE BREAKDOWN (Use a separate worksheet for each trade and classification)                               Trade/Classification: IRONWORKER JOURNEYMAN
     Check One Box Onty: Union Shop.            [Z          Local:       580
     Open Shop
                                                                                                                                                REGULAR                     PREMIUM TIME
     Effective Dates for Wage Rates.                          From.                                                                             BASE RATE                (enfy when directed)
                                                                                07/01/18                       To:        12/31/18

     A. BASE RATE PER HOUR                                                                                                                          $44 65                        $28.20

                                                              Taxable
     BENEFITS ( check as taxable boncWs that apply)                         % per hour                      $ per hour
                                                             Benefits
     Benefit Fund (Vacation)                                    Yes          0.0000%                                          $11.75                 11.75                         0.00
     international Organizing Fund                              Yes          0.0000%                                           $0.17                 0 17                          009
     Pension Fund                                               No           0.0000%                                          $1 1.85                11.85                         5 93
     Supplemental Benefit                                       No           0 0000%                                           $0.60                 060                           0.30
     Insurance Fund                                             No           0.0000%                                          $14.35                 14.35                         7.18
     Annuity Fund                                               No           0.0000%                                          $13.60                 13.60                         6.80
     Apprentice Journeymen's Educational Fund                   No           0 0000%                                           $1.22                 1.22                          0 61

     Scholarship Fund                                           No           0.0000%                                           $0.25                 0.25                          0.13
     Industry Promotion Fund                                    No           0.0000%                                           $0.35                 0.35                          0.18
     Labor Management Fund                                      No           0 0000%                                           $0.15                 0.15                          0.08


o   IMPACT

    (identify Taxable Benefits)
                                                                NO           0 0000%                                           $0.28                 0.28                          0 14




     B. TOTAL BENEFITS PER HOUR                                                                                               $54.57                $54.57                        $21.44
     PAYROLL TAXES AND INSURANCE
    FICA                                                                                                   6 2000%                                   3.51                          1.75
    Medicare                                                                                               1.4500%                                   0.82                          0.41

    Metropolitan Commuter ~ax                                                                              0.3400%                                   0.19                          0.10
    Federal Unemployment                                                                                   0,6000%                                   0.34                          0.17
    State Unemployment                                                                                     9.8250%                                   5.56                          278
    DisabBity                                                                                             0.0200%                                    0.01                          0.01
    Workers' Compensation                                  Code:               CCIP                       0.0000%                                    0.00                          000

    C. TOTAL TAXES AND INSURANCE PER HOUR
                            REGULAR BASE RATE                                  $56.57           x        18 4350%                                   $10.43                        $5 22

    D. TOTAL LABOR RATE, SUBJECT TO OH&P                                                                                      (A+B)c                $99.22                        $49.64
    F. OH&P (20%)                                                                                                                                   $19.84                        $0 00
    G. TOTAL LABOR RATE                                                                                                    (C+D+F)=              $12949                           S54_86
    H. CONTRACTOR'S CERTIFICATION

     certify that the labor rotes, insurance enumerations, labor fringe enumerations and expenses are correct and in accordance with actual and true cost incurred




                      es

                                                                                                                                                            hC/
    Pawel Hogendo/f                                                                                                  Sworn before me this.
                                                                                                                                                    A                       day

    p<ir4 Name
                                                                                                                     Of              T ulu                            ,;o    /;
    President                                                                                                                                   d
    PfW TCt
                                                                                                                     Notary Public
                                                                                                                                                 &                  c1. :>!'. L Mine

                                                                                                                                                    Notary Public, State of New Yorl?
                                                                                                                                                        Qualified In Kings County
                                                                                                                                                                  No 011.56317327
                                                                                                                                                 Commission Expires Dec 29r 2018
                       Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 32 of 38
                               Case l:20-cv-01006-GHW                       Document 75-6                  Filed 11/11/20                      Page 32 of 38




                                                                                         approved as xlefed
                                 The City
                                                                                          OH 1 o 2018                   .


    M
                                 University
                                 of                                                           CUNY $)
                                 New York
      LABOR RATE WORKSHEET
     Contractor Name:                                      Whrtestone Construction Corp                                                 Date                    10/2/2018
     Address                                               50-52 49th Street                                                            Project No.:            CUN9Q1
                                                           Woods.de , NY 1137?                                                          Project Name.           New Academic bldg
     Telephone Number                                      (718) 392-1800                                                               County                  Kings


     LABOR RATE BREAKDOWN (Use a separate worksheet for each trade and classification)                              Trade/Classificat Laborer
     Check One Box Only: Union Shop- [j  Local:      Local 79

     Open Shop
                                                                                                                                                REGULAR             PREMIUM TIME
     Effective Dates for Wage Rates                          From:      7/1/2018                             To:    6/30/2020                  BASE RATE          (only when directed)


    |A. BASE RATE PER HOUR                                                                                                                       538 40                 -557*0-

                                                             Taxable                                                                                                      1Q.20
     BENEFITS ( chfrck at. taxabl* banafts that apply)                      % per hour                    S per hour
                                                             Benefits
     Vacation and Holiday                                      Yes          0 0000%                                             $2.25              225                      2.25 1
     Health and Welfare                                        No           0.0000%                                           512 75              12 75                   12.7/
     Pension                                                   No           0.0000%                                            $7 35               7.35
     Annuity                                                   No           0 0000%                                            57 75               7.75                          75
     Education / Apprentice Training                           No           0.0000%                                            SO 50              050

    IJl.A.P. Fund                                              No           0.0000%                                            SO 50              0.50                      0.
     Health 4 Safety                                           No           0.0000%                                            50.05              0.05                      0.55
     Greater NY LECET                                          No           0.0000%                                            50 29              0 29
    LECET                                                      No           00000%                                             SO 10              0 10                           1

    Ouee1* Pwl                                                 No           0.0000%                                                                                             [21



o   (Identify T axable Benefits)


     B. TOTAL BENEFITS PER HOUR
                                                                            0.0000%


                                                                                                     I 2>l-5rT
                                                                                                                               50.00


                                                                                                                              SWTi
                                                                                                                                                  0.00


                                                                                                                                                                        -433,7$
                                                                                                                                                                                >00




     PAYROLL TAXES AND INSURANCE
    FiCA                                                                                                6 2000%                                   2.52

    Medicare                                                                                             1.4500%                                  0 59

    Federal Unemployment                                                                                0.6000%                                   0 24                      0   U
    State Unemployment                                                                                  8.3000%                                   3 37                    4 J6
    Disability                                                                                          0.4000%                                   0 16
    Workers' Compensation                                 Code                                          0.0000%                                   000

    C. TOTAL TAXES AND INSURANCE PER HOUR                                                                                                                                 2,25
                                                                            4o.65
                                   REGULAR BASE RATE                                          x       16.9500%                                   56 89

    D. TOTAL LABOR RATE. SUBJECT TO OH&P                                                                                                         Q7C.16
    F. OH&P (20%)
    G. TOTAL LABOR RATE
    H. CONTRACTOR'S CERTIFICATION
                                                                                                                            (C+D+F)s
                                                                                                                                        2      ..507-47


                                                                                                                                                69.94
     certify that the labor rates, insurance enumerations, labor fringe enumerations and expenses are correct and h accordance with actual and tru^coAilno»>rgd- -




                                                                                                                                               Qualified In Queens County
                                                                                                                                                  Nn #01155070245

               of \-JhoKz*6 Rop4«*erstBtwe
    Christine Prescio                                                                                              Sworn before me this.
                                                                                                                                                       1          _<Jay

                                                                                                                   Of                                           20 > k

    5n-,jTW«
                                                                                                                             ~~L^
                                                                                                                   Notary Public
                                                                                                                                        =2-



u
                    Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 33 of 38
                          Case l:20-cv-01006-GHW                               Document 75-6                      Filed 11/11/20                             Page 33 of 38




                                                                                       APPROVED As Aoied
                        The City                                                          APR 1 9 201-3               .


    m
                        University
                        of                                                                   CUNY
                        New York
    LABOR RATE WORKSHEET
    Contractor Name:                                                                                                                       Date:                                         02/12/18
                                                          Whitestone Construction Corp.
    Address                                               50-52 45th St                                                                    Project No.:        CtJSSOl
                                                          Woodside. NY 11377                                                               Project Nsroe:CUN'Y NYC Tech Academic Bida
    leiephorve Number                                     718-392-1800                                                                     County:                   Brooklyn



    LABOR RATE BREAKDOWN (Use a separate worksheet for each trade and classification)                                                      Carpenter
    Check One Box Only Union £3>p:       Local:      United Brotherhood of C-
    Open Shop:                                                                                                        04/30/18                     REGULAR                 PREMIUM TIME

                                                                                                            To.                                    BASE RATE             (only when directed)
    Effective Dales for Wage Rates                           From:           06/30/17                                  T2/3m?

    A. BASE RATE PER HOUR                                                                                                             ]l             *S2.S0                     $26.25

                                                            Taxable
    BENEFITS ( check ai taxable benefits trvat apply)                     % per hour                     $ per hour
                                                            Benefits
                                                               No          0.0000%                                          514 64                     14.64
    Wetfare Fund
                                                               No          0.0000%                                          512.85                     12.85
    Pension Fund

                                                               No          0.0000%                                            $1.00                    1.00
    Supplemental Pension
                                                               No          0.0000%                                            $9.38                    936
    Annuity Fund
                                                               No          0.0000%                                            $0.70                    0 70
    A.J.R.E.I.F.
                                                               No          0.0000%                                            $0.05                    005
    Supplemental Fund
                                                              Yes          00000%                                             $7.68                    7.68
    Vacation Fund
                                                               No          0.0000%                                            $0.28                    0.28
    Labor/Mgmt Fund
                                                               No          0.0000%                                            $0.10                    0 10
    :sc.
                                                               No          0.0000%                                            $0.25                    0.25
    AP.

O                                                              No

                                                               No
                                                                           0.0000%

                                                                           0.0000%
                                                                                                                                                       0.00

                                                                                                                                                       0.00

                                                              Yes          0.0000%                                                                     000

    (Identify Taxable Benefits)
                                                                                                                                                                    I
    B. TOTAL BENEFITS PER HOUR                                                                                               $46.91                   $46.91

    PAYROLL TAXES AND INSURANCE
    PICA                                                                                                6.2000%                                        3.73                       1.63

    ttadicart                                                                                           1 4500%                                        0.87                       0.38

    Metropolian Commuter Tax                                                                            0 3400%                                        0.20                       0.09

    Federal Unemployment                                                                                0 8000%                                        0.48                       0.21

    State Unemployment                                                                                  9.9000%                                        5.96                       2.60

    Disability                                                                                          0.0200%                                        0.01                       0.01

    Workers' Compensation                                 Code               CCIP                       0.0000%                                        0.00                       0.00

    C. TOTAL TAXES AND INSURANCE PER HOUR
                           REGULAR BASE RATE                                $60.18            x       18.7100%                                        $11.26                     $4 91

    D. TOTAL LABOR RATE, SUBJECT TO OH&P                                                                                                                                        $2625
                                                                                                                                                     UMi
    F. OH&P (20%}                                                                                                                                     $19,88                    -95-33-

    G. TOTAL LABOR RATE                                                                                                   (C-rD-r-Fj-ti              $130.55                    $36^31 ih
    H. CONTRACTOR'S CERTIFICATION
     certify thai the labor rates insuranc«^umerations. labor fringe enumerations and expenses are correct and in accordance with actual
                                        /


                                                                                                                                           Notary PrttfeState of
                                     //                                                                                                      Qualified In CKJOell5?K ^
    . .;**.• ol Kjtyx'm IUpwWM
                                                                                                                                       Commission  « '-"SSbjss
                                                                                                                  Sworn before me this               12th.                day
    Christine Persico
    >mt Nint                                                                                                      ol February                                        .2018



    Vice Presideni
    ^rrt TB*                                                                                                      Notary Pubic
                  Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 34 of 38
                     Case l:20-cv-01006-GHW               Document 75-6        Filed 11/11/20        Page 34 of 38




      James Dearth


      From:                                Andrew -24/7 Lifting <andrew@247lifting.com>
      Sent:                                 Monday, November 26, 2018 3:45 PM
      To:                                  James Dearth
      Subject:                              Re: New message via your website, from Jdearth@whitestonecc.com




      Hi James,


      After reviewing the info you provided, our quote is Regular Knuckleboom w/ Operator $2500 per day plus $1500 for
      permits.


      Thanks,
      Andrew McConnell




      From: "no-replv@ parastorage.com" <no-replv@parastorage.com>
      Reply-To: James Dearth <Jdearth@whitestonecc.com>
      Date: Monday, November 26, 2018 at 3:15 PM
      To: Pat - 24/7 Lifting <pat@247lifting.com>
      Subject: New message via your website, from Jdearth@whitestonecc.com


  •    You have a new message:

          Via: https://www.knuckleboomnyc.com/

C '
  •       Message Details:


      o    Name James Dearth

      o    Email Jdearth@whitestonecc.com

      o    Phone 7183921800

      o    Subject CUNY - Knuckle boom quote

      o Message Kindly provide a proposal for the below application. Please email if further information is required. A daily
         rate is needec for estimation purpose. Anticipated (2) days with boom service. 1) What is the object to be lifted? (12)
         Scaffolding sections, (50) aluminum scaffold planks, (100) sheets plywood, (50) sheets 2" rigid insulation. 2) What is
         the approximate weight? Between 200LBS and 500LBS 3) What day of the week is the lift to be carried out? Weekday
            4)What time of the day is the lift to be performed? Do you have flexibility with the timing? 7:00am start - 3:30 end 5)
            What is the address of the job? 285 Jay street, Brooklyn NY 11201 6) What is the height of the lift? How many floors
            up? How far back into building is the object to be situated? 60' high with a 40' reach including sidewalk (from center
            of boom). 7) How close to the building can the crane be positioned? 10' 8) Does the job require any additional
            personnel such as riggers or signal people? Rigger and signal person will be provided.

          Sent on: 26 November, 2018


  •    Thank you!




                                                                      l
            Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 35 of 38
               Case l:20-cv-01006-GHW                 Document 75-6   Filed 11/11/20   Page 35 of 38




 James Dearth


 From:                               Jessica Baum <Jbaum@tbpconverting.com>
 Sent:                                Monday, November 26, 2018 11:29 AM
 To:                                 James Dearth; Patrick Foley
 Cc:                                  Pawel Lepkowski
 Subject:                             RE: TB Philly




James,


Yes, pricing and lead time remain the same.


ZIALOC BOOT SILICONE TRANSITION STRIP 24" X 100' CLEAR - $1,152.00/ROLL
($48.00 per inch wide)


2-3 days to slit and ship.


Regards,




 CONVERTING




Jessica (Hopton) Baum
TBP Converting | OEM Sales Representative
400 Thorns Drive | Phoenixville, PA 19460
Mobile: 484-639-7735 | Office: 610-482-6000 | Fax: 610-933-4710
http://www.tbpconverting.com


ISO 9001: 2015 Certified Company


From: James Dearth <JDearth(5>WhltestoneCC.com>
Sent: Monday, November 26, 2018 11:23 AM
To: Jessica Baum <Jbaum(atbpconverting.com>; Patrick Foley <PFolevfg>WhitestoneCC.com>
Cc: Pawel Lepkowski <PLepkowski(a>WhitestoneCC.com>
Subject: RE: TB Philly


Jess,


Is the pricing on the silicone sheet still good?


Regards,


James Dearth
Project Manager
Whitestone Construction Corp.
50-52 49lh Street
Woodside, NY 11377
                                                              l
                Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 36 of 38
                       Case l:20-cv-01006-GHW                           Document 75-6                 Filed 11/11/20              Page 36 of 38




                                                                         AJB                                                                             ESTIMATE


                                                                                                                                                           20260
                                                                      AJB Steel Corp.
                                                                              57-33 58th Place
                                                                           Maspeth, NY 11378

        Customer Name & Address

     Whitestone Construction Corp.
                                                                                                                  Project                             CUNY
     5052 49th Street
     Woodside, NY 1 1377
                                                                                                                  P.O. No.

                                                                                                                    Date                            8/31/2018

                                                                           PROPOSAL

    WE HERBY PROPOSE:

                                             Description                                                             Qty                                Total

     .WSK-1:                                                                                                                         33                          2,211.00
    6"x5-l/8 L x7-7/8 long x 1/2 thick bracket with 1/2 stiflener and slotted holes as
    per customer's sketch.


     1/2 nylon sleeve 70pcs
    WSK-2                                                                                                                            18                            684.00
    2-1/2 x 3-1/2 x IT -3/4" x 1/4 thick aluminum ang bracket with 2 (1/4) stiffeners
    and 8 holes as per customer's sketch




o




      WE PROPOSE HERBY TO FURNISH MATERIALS AND LABOR, COMPLETE IN
             ACCORDANCE WITH THESE SPECIFICATIONS, FOR THE SUM OF                                                     Total                                     $2,895.00


                                                                         PAYMENT SCHEDULE

     WE HOLD THE RIGHT TO STOP WORK AT ANY TIME IF PROMPT PAYMENT IS NOT MADE BY THE OWNER. ANY WORK STOPPED FOR
                      THIS REASON WILL RESUME ONCE A PROMPTH PAYMENT IS MADE BY THE CUSTOMER.

    All work is guaranteed to be as specified. All work to be completed in a workmanlike manner according to standard practice. Any alternative or deviations from the
    above specifications involving extra costs will be executed only uopn written orders, and will become an extra charge over and above prices All agreements
    conligcnt upon strikes, accidents or delays beyond our control. Owner to carryfire, tornado and other necessary insurance.


    Authorized Signature                                                                                              Date

                                                               ACCEPTANCE OF THE PROPOSAL
    By signing below I fully understand and agree that the prices, specifications and contions are satisfactory and are herby accepted. I authorize AJB Steel Corp, to do
    work as specified, as I understand that by signing this proposal now because a work order Payment will be made as outlined above.


    Authorized Signature                                                                                              Date
                         Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 37 of 38
                              Case l;20-cv-01006                                                Filed 11/11/20              Page 37 of 38
O United Rentals'
      BRANCH A12
                                                             RC161293895000                                                 RENTAL
                                                                                                                          RESERVATION
      2844 COLLEGE POINT BLVD
      FLUSHING NY 11354
      718-460-7199
                                                                                                                           # 161293895
      718-762-6610 FAX                                                                            Customer #                      1381625
                                                                                                  Reserved Date                   09/17/18
 <D                                                                                               Scheduled Out                   09/19/18            09:00 AM
4J     CO         CUNY       PROJECT
                                                                                                  Estimated In                    09/26/18            09:00 AM
-H     CO
M      d)
                  285      JAY   ST                                                               UR Job Loc                      295      JAY      ST, BROOKLYN
       U                                                                                          TJR Job #                       17
                  TILLARY        ST
X3 Tl                                                                                             Customer Job ID
O T)              BROOKLYN NY               11201                                                 P.O. #                          TBD

                  Office:         718-392-1800              Cell:     347-395-7028                Ordered By-                     JAMES DEARTH/ JFARREN
                                                                                                  Written By                      JOHN      FARREN
                                                                                                  Salesperson

                                                                                                 if*                                                                                   1
                  WHITESTONE              CONSTRUCTION           CORP                            S                                                                                     s
                  5052      49TH       ST                                                                                                                                              I
                 WOODSIDE            NY     11377-7336                                                         This is not an invoice                                                  1
                                                                                                 I
                                                                                                       Please do not pay from this document


                                                                                                 I     /                                         .iLL.Uu-lL:

RENTAL            ITEMS:
      Qty         Equipment             Description                                   Minimum                Day           Week             4    Week            Estimated Amt .

            1     3106323        BOOM     59-63'   LI /BAT/ AC ART NARROW   CRAWLER                    1500 . 00         4500 . 00          9500 . 00                   4 , 500 . 00


                                                                                                                           Rental         Subtotal :                    4 , 500 . 00
SALES /MISCELLANEOUS                 ITEMS:
      Qty         Item                                                                            Price                    Unit      of    Measure               Extended Amt .

            1     DELIVERY    CHARGE                                                                       175 . 000       EACH                                            175 . 00

            1     PICKUP    CHARGE                                                                         175.000         EACH                                            175 . 00

                                                                                                                       Sales/Misc Subtotal:                                350. 00

                                                                                                                       Agreement          Subtotal                      4, 850. 00
                                                                                                                                                  Tax                     430 .44
                                                                                                                           Estimated            Total                   5,280.44
COMMENTS /NOTES :

                  CONTACT:    JAMES DEARTH
                  CELL#:    347-395-7028

            TO    SCHEDULE EQUIPMENT FOR PICKUP, CALL 800-UR-RENTS (800-877-3687)
                WE ARE AVAILABLE 24/7 TO SUPPLY YOU WITH A CONFIRMATION #
                               IN ORDER TO CLOSE THIS CONTRACT




THIS IS NOT A RENTAL AGREEMENT. THE RENTAL OF EQUIPMENT AND ANY OTHER ITEMS LISTED ABOVE IS SUBJECT TO AVAILABILITY AND ACCEPTANCE OF THE TERMS AND
CONDITIONS OF UNITED'S RENTAL AGREEMENT, WHICH MUST BE SIGNED PRIOR TO OR UPON DELIVERY OF THE EQUIPMENT AND OTHER ITEMS.


                                                                                                                                                               Page :       1
                       Case 1:20-cv-01006-GHW Document 128-21 Filed 07/23/21 Page 38 of 38
                               Case l:20-cv-01006-GHW                              Document 75-6            Filed 11/11/20             Page 38 of 38
                                                                                PARK AVENUE BUILDING &                                                             PAGE NO 1

                                                                                  ROOFING SUPPLIES
                                                                                  2120 ATLANTIC AVENUE                                         SPECIAL ORDERS ARE HOT REFUNDABLE

          Park Avenue
     Building and Roofing Supplies, llc
                                                                                   BROOKLYN, NY 11233
                                                                                   PHONE: (718) 403-0100
                                                                                                                                                 NO RETURNS WITHOUT A RECEIPT


fj       T; IKE 911*1111 lltKDS TBUR PROJECT D EM A NO 5

 CUST NO:              JOB NO:        PURCHASE ORDER:            REFERENCE:                                   TERMS:                    CLERK:                   DATE /TIME:

     4210                  214               MATERIAL QUOTE        JAMES 347-395-7028                           30 DAYS FROM EOM           |M                     11/26/18      10:33

                                                                                                                                           TERMINAL: 592
         SOLD TO:                                                SHIP TO:
                                                                                                                  EXP. DATE: 12/3/18
         WHITESTONE CONST. CORP. (30)                              CUNY-NEW ACADEMIC BLDG.
         50-52 49TH STREET                                         285 JAY STREET
         OFF BROOKLYN-QUEENS EXPY                                  BTW. TILLARY ST & JOHNSON ST
                                                                                                              SALESPERSON: TK      TIM KEEGAN
         WOODSIDE                   NY        11377                BROOKLYN            NY 11201
                                                                                                                         TAX: 001 NY CITY TAX CODE
         718-392-1800                                              917-670-0348


                                                                                                               ESTIMA TE:245620/3
LINE        SHIPPED ORDERED UM                             SKU                        DESCRIPTION                 LOCATION         UNITS         PRICE/     PERl EXTENSION
     1                                 65      EA 34CDX                     3/4" 4' X 8' CDX PLYWOOD                   W4A2            2080       920.00    /MS        1,913.60 CN
     2                               100       EA 241 0DF                   DOUG FIR 2" X 4" X 10'                     W3Y2            1000          0.619 /LF           619.00 CN
     3                                 12      EA 281 0DF                   DOUG FIR 2" X 8" X 10' #2 & BTR            W3U2             120          1.179 /LF           141.48 CN
     4                                   6     EA 21                        12X12 8FT ROUGH CUT                        21M21               6      106.25    /EA          637.50 N
     5                                 35      EA FOAM250248                FOAMULAR 25PSI 2" 4' X 8' SSE                              1120          1.272 /SF         1,424.64 CN
     6                                   1     EA 158DWSC5M                 1-5/8" X 6 COARSE THREAD 5,000             W11                 1       45.00    /EA            45.00 CN
     7                                                                  25LB BOX - 5000 SCREWS PER BOX                 W11
     8                                                                  200 SCREWS PER POUND                           W11
     9                                   1     EA 3DWSC2M                   3" X 8 COARSE THREAD 2,000                 W11                 1       49.99    /EA            49.99 CN
 10                                      1     EA 16DUPLEX50                16D BRIGHT DUPLEX 50#                      0084                1       56.00    /EA            56.00 CN




                                              TAXABLE                      0.00                                                            SUBTOTAL                       4887.21
                                              NON-TAXABLE               4887.21




                                                                                                                                           SUBTOTAL                      4887.21



                                                                                                                                           TAX AMOUNT                          0.00


                                                                                                                                               TOTAL                  4887.21

 TOT WT: 4339.10
                                                                                                                               X
                                                                                                                                                    Received By



A FULL SERVICE USG^0 CEILING SYSTEMS DISTRIBUTOR
